           Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 1 of 87




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS


BLUERADIOS, INC.,                       )
a Colorado corporation,                 )
                                        )
       Plaintiff,                       )             Civil Action No.
                                        )
v.                                      )
                                        )
HAMILTON, BROOK, SMITH, &               )
REYNOLDS, P.C., a Massachusetts         )
professional corporation;               )
DAVID J. THIBODEAU, JR., an individual; )
LAWRENCE P. COGSWELL III, an            )
individual;                             )
GERALD KAZANJIAN, an individual;        )
DAVID E. BROOK, an individual; and      )
JOSHUA MATLOFF, an individual.          )
                                        )
       Defendants.                      )



                        COMPLAINT AND JURY DEMAND


      Plaintiff BlueRadios, Inc., through its attorneys brings its Complaint and

Jury Demand against Defendants Hamilton, Brook, Smith, & Reynolds. P.C (the

“Law Firm”), David J. Thibodeau, Lawrence P. Cogswell III, David E. Brook, Gerald

Kazanjian, and Joshua Matloff (hereafter, collectively, “Defendants”), and alleges as

follows:

                                  INTRODUCTION

      1.       This is a legal malpractice case arising from a law firm betraying one


                                           1
        Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 2 of 87




client for the benefit of another. Plaintiff BlueRadios, Inc. (“BlueRadios”) is a

Colorado company with expertise in developing wireless and voice communications

technology. Kopin Corporation (“Kopin”) is a Massachusetts-based company with

expertise in designing and manufacturing microdisplay technology. In 2007,

BlueRadios and Kopin entered into a contract to jointly develop technology that

would marry BlueRadios’ expertise in wireless communications with Kopin’s

expertise in microdisplays. The parties’ goal was to create a new technology that

came to be called Golden-i. The Golden-i Project eventually included technology

developed for head mounted computers, with wireless, hands-free motion and voice

control capabilities that displayed data. The technology has infinite applications for

industrial, defense, and consumer products.

      2.     In their contract, BlueRadios and Kopin agreed that they would seek

patent protection for certain intellectual property that BlueRadios had already

developed, as well as for inventions created as part of the Golden-i Project. The

parties agreed that Kopin would pay for applying for the patents, including the fees

of patent counsel. Kopin chose the law firm of Hamilton, Brook, Smith & Reynolds,

P.C., for the patent work. The Law Firm had extensive contact with BlueRadios in

the following months and years. To assist the Law Firm with applying for the

patents, BlueRadios conveyed substantial and highly confidential information to the

Law Firm, including technical specifications and figures for technology that

BlueRadios had already invented, as well as inventions created during its


                                           2
        Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 3 of 87




collaboration with Kopin.

      3.     BlueRadios accepted legal advice from the Law Firm about what was

and what was not patentable when developing the technology. BlueRadios believed

that the Law Firm was its attorneys for purposes of the Patent Work, and the Law

Firm acted as such. However, over the years, instead of protecting the technology of

their client, BlueRadios, the Law Firm betrayed BlueRadios. Indeed, the Law Firm

developed a plan to assist Kopin with misappropriating BlueRadios’ technology and

to scrape off BlueRadios from its ownership interest in the patents. The Law Firm

assisted Kopin in breaching Kopin’s fiduciary duties to BlueRadios and, moreover,

violated Law Firm’s own fiduciary duties to BlueRadios.

      4.     Because of Law Firm’s torts, BlueRadios has suffered significant

financial losses and has expended millions of dollars in attorney fees and litigation

costs attempting to recover its intellectual property from Kopin. Moreover, because

Law Firm exposed BlueRadios’ trade secrets in patents, BlueRadios has forever lost

trade secret protection for its intellectual property, but it also doesn’t have the

patents and it hasn’t received a penny of royalty payments from Kopin. By this

lawsuit, Plaintiff BlueRadios seeks to recover its financial losses from Defendants.

                                       PARTIES

      5.     Plaintiff BlueRadios, Inc. (“BlueRadios”) is a Colorado corporation, in

good standing with the Colorado Secretary of State, Identification Number

20021077630, with its principal place of business located at 200 S. Wilcox St., Unit


                                            3
        Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 4 of 87




158, Castle Rock, Colorado 80104. BlueRadios’ shareholders are Mark Kramer and

Will Tucker, both of whom are residents of Colorado.

      6.     Defendant Hamilton, Brook, Smith, & Reynolds, P.C. (“the Law Firm”)

is a Massachusetts professional corporation formed with Secretary of the

Commonwealth of Massachusetts, Identification Number 043052260. The Law

Firm’s principal place of business is located at 530 Virginia Road, P.O. Box 9133,

Concord, Massachusetts 01742. The Law Firm maintains offices located at 155

Seaport Boulevard, Boston, Massachusetts 02210 (the “Boston Office”) and 520

Virginia Road, Concord, Massachusetts 01742 (the “Concord Office”).

      7.     Defendant David E. Brook (“Brook”) is a lawyer licensed to practice

law in the Commonwealth of Massachusetts, Massachusetts Board of Bar Overseers

Number 058740, and is currently associated with the Law Firm as a Founder and

Principal. Upon information and belief, Brook is a resident of the Commonwealth of

Massachusetts residing in Acton, Massachusetts. Brook is registered as an attorney

patent practitioner with the United States Patent and Trademark Office,

registration number 22,592, and has been so registered since 1969. Brook may be

served with process at the Concord Office. Brook is the Secretary of Kopin’s Board

of Directors and owns shares in Kopin.

      8.     Defendant David J. Thibodeau, Jr. (“Thibodeau”) is a lawyer licensed

to practice law in the Commonwealth of Massachusetts, Massachusetts Board of

Bar Overseers Number 547554, and was formerly associated with the Law Firm as


                                          4
        Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 5 of 87




a Principal. Upon information and belief, Thibodeau is a resident of Florida,

residing in Poinciana, Florida. Thibodeau is registered as an attorney patent

practitioner with the United States Patent and Trademark Office, registration

number 31,671, and has been so registered since 1985. Thibodeau may be served

with process at VLP Law Group LLP, 37 Governor Wentworth Road, Amherst, New

Hampshire 03031.

      9.     Defendant Lawrence P. Cogswell III (“Cogswell”) is a lawyer licensed

to practice law in the Commonwealth of Massachusetts, Massachusetts Board of

Bar Overseers Number 664386, and is currently associated with the Law Firm as a

Principal. Upon information and belief, Cogswell is a resident of the

Commonwealth of Massachusetts, and resides in Dover, Massachusetts. Cogswell

is registered as an attorney patent practitioner with the United States Patent and

Trademark Office, registration number 71,441, and has been so registered since

2013. Cogswell may be served with process at the Boston Office.

      10.    Defendant Gerald Kazanjian (“Kazanjian”) a lawyer licensed to

practice law in the Commonwealth of Massachusetts, Massachusetts Board of Bar

Overseers Number 665950, and was formerly associated with the Law Firm as an

Associate. Upon information and belief, Kazanjian is a resident of the

Commonwealth of Massachusetts, and resides in Hopkinton, Massachusetts.

Kazanjian is registered as an attorney patent practitioner with the United States

Patent and Trademark Office, registration number 61,699, and has been so


                                         5
        Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 6 of 87




registered since 2008. Kazanjian may be served with process at SharkNinja

Operating LLC, 89A St. #100, Needham, Massachusetts 02494.

      11.    Defendant Joshua Matloff (“Matloff”) is a lawyer licensed to practice

law in the Commonwealth of Massachusetts, Massachusetts Board of Bar Overseers

Number 679613, and is currently associated with the Law Firm as an Associate.

Upon information and belief, Matloff is a resident of the Commonwealth of

Massachusetts, and resides in Watertown, Massachusetts. Matloff is registered as

an attorney patent practitioner with the United States Patent and Trademark

Office, registration number 65,390, and has been so registered since 2012. Matloff

may be served with process at the Concord Office.

      12.    In addition to Defendant attorneys identified above, the following

attorneys were associated with, and employed by, the Law Firm at times relevant to

the allegations in this Complaint and Jury Demand: Jean Paul Cass (“Cass”),

Ronald Demsher (“Demsher”), Jana Lewis (“Lewis”), Nelson Scott Pierce (“Pierce”),

Kristen Salvaggio (“Salvaggio”), Michael A. Sinall (“Sinall”), and Mary Lou

Wakimura (“Wakimura”).

      13.    At all times relevant to the allegations in this Complaint and Jury

Demand, Brook, Cass, Cogswell, Demsher, Lewis, Kazanjian, Matloff, Pierce,

Thibodeau, Salvaggio, Sinall, and Wakimura were acting within the course and

scope of their employment with the Law Firm.




                                         6
        Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 7 of 87




                             JURISDICTION & VENUE

      14.      This Court has personal jurisdiction over the Defendants because each

Defendant is a resident of the Commonwealth Massachusetts or caused tortious

injury by an act or omission in the Commonwealth of Massachusetts.

      15.      This Court has diversity jurisdiction pursuant to 28 U.S.C. §

1332(a)(1), because the parties are citizens of different states and the amount in

controversy exceeds $75,000.00. This Court also has jurisdiction pursuant to 28

U.S.C § 1338(a) in that the Plaintiff’s claims relate to legal malpractice claims

arising under application of patent law. Max-Plank-Gesellschaft Zur Foerderung

Der Wissenschaften, E.V. v. Wolf Greenfield & Sacks, P.C., 661 F. Supp. 2nd 125 (D.

Mass. 2009).

      16.      Venue in this Court is proper pursuant to 28 U.S.C. § 1391(b) because

a substantial part of the events or omissions giving rise to the claims occurred in

the Commonwealth of Massachusetts.

                             FACTUAL ALLEGATIONS

      17.      Wireless communication through Bluetooth®, Bluetooth Low Energy®,

and other wireless technologies (collectively, “Bluetooth”) use a radio frequency to

share data over a short distance. Although such technology was novel in the late

1990’s and early-2000’s, it has become the global standard for short-range wireless

connectivity employed in a broad range of electronic devices.

      18.      BlueRadios is a data and voice communications company that designs,


                                           7
        Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 8 of 87




develops, and markets wireless hardware, software, and consulting services aimed

at providing “plug-and-play” solutions to manufacturers in many industries looking

to equip products with Bluetooth technology.

      19.     BlueRadios has designed and manufactured some of the world’s

smallest hardware (i.e., radio modems and wireless sensors) capable of sharing data

between electronic devices using Bluetooth and similar technologies.

      20.     BlueRadios has inventive contributions in the fields of wireless

protocols, wireless data transfer, wireless and wireless modules, and other products,

and holds several pending and issued patents in those fields.

      21.     Mark Kramer (“Kramer”) is the President and founder of BlueRadios.

      22.     Wilfred “Will” Tucker (“Tucker”) is, and at all relevant times acted as,

BlueRadios’ Chief Technology Officer.

      23.     John Sample (“Sample”), at all relevant times was one of BlueRadios’

embedded engineers.

      24.     At all relevant times, Randy Jones (“Jones”) was a founder of, and

Software Architect at, BlueRadios.

      25.     Kramer, Tucker, Sample, and Jones assigned to BlueRadios all of their

rights in any intellectual property developed as a part of their employment with

BlueRadios.

      26.     Kopin is a multi-national, publicly traded Delaware corporation that

manufactures and sells microdisplays primarily for sale in military, industrial and


                                           8
        Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 9 of 87




consumer markets, and monetizes its patent portfolio. In the 1990’s Kopin’s

business focused on the sale of microdisplays installed in consumer camcorders and

products used by the military. However, as technology matured, Kopin’s

microdisplay business began to decline.

      27.    John C.C. Fan (“Fan”) is, and at all relevant times was, Kopin’s

founder, Chairman, Chief Executive Officer, and President.

      28.    Hong Choi (“Choi”) is, and at all relevant times acted as, Kopin’s Chief

Technology Officer.

      29.    Steve Pombo served as a mechanical technician employed by Kopin

until 2014, when he left Kopin to join RealWear, Inc. (“RealWear).

      30.    At all relevant times, Jeffrey J. Jacobsen (“Jacobsen”) was employed by

Kopin as a senior advisor to the CEO (Fan), until Kopin terminated Jacobsen’s

employment in 2019.

      31.    The acts and omissions attributed to Fan, Choi, Pombo, and Jacobsen

during the time in which they were each employed by Kopin occurred within the

course and scope of their employment for Kopin.

            The Golden-i Contract Between BlueRadios and Kopin

      32.    In the fall of 2006, Jacobsen of Kopin and Kramer of BlueRadios

discussed a potential business relationship between BlueRadios and Kopin aimed at

designing, developing, and manufacturing a potential headset that would later be

called “Golden-i,” capable of playing and controlling audio and video, hands-free, by


                                          9
       Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 10 of 87




voice, and wirelessly.

      33.    Jacobsen approached BlueRadios because BlueRadios possessed

knowledge, expertise, and proprietary information about wireless technology,

whereas Kopin did not. Indeed, in early 2007, Jacobsen explained to Kramer that

Kopin had no wireless or radio expertise.

      34.    Kramer informed Jacobsen that BlueRadios had developed technology

that enabled wireless streaming of high-quality video and audio using Bluetooth

and miniaturization of printed circuit resulting in printed circuit boards (“PCBs”)

small enough to be worn on glasses.

      35.    Kramer told Jacobsen, BlueRadios had no interest in becoming Kopin’s

subcontractor. Rather, BlueRadios was only interested in a collaborative

relationship with Kopin on the Golden-i Project.

      36.    Kopin too wanted to develop a significant business relationship with

BlueRadios because, as Fan expressed in e-mails forwarded to Kramer, the wireless

streaming of video, comprehensively protected with patents, would position the

companies to “win Big.”

      37.    Kopin and BlueRadios entered into a mutual Non-Disclosure

Agreement (“NDA”) and subsequently began a series of conversations about

preparing for a demonstration of BlueRadios’ technology during a meeting at

Kopin’s corporate headquarters in April 2007.

      38.    With Kopin’s encouragement and assurance that such information


                                            10
       Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 11 of 87




would be kept confidential, and a signed NDA, BlueRadios began sharing with

Kopin its trade secrets and proprietary information about wireless communication,

the miniaturization of PCBs and the incorporation of wireless technology, e.g.,

Bluetooth, into devices such as the contemplated Golden-i.

      39.    BlueRadios provided Kopin with a confidential “Build of Materials”

and other information that would later be incorporated into a “Bubble Figure” and

“Hardware Figure” (described more particularly below).

      40.    Kopin incorporated the Build of Materials, Bubble Figure, and other

confidential information it received from BlueRadios into a PowerPoint slide deck

dated January 11, 2007 that Kopin marked proprietary.

      41.    Early on, Jacobsen discussed with Kramer about the need to draft and

file provisional patent applications relating to the technology to be developed during

the Golden-i Project.

      42.    Prior to its collaboration with Kopin, BlueRadios had already designed

and developed much of the wireless technology suitable for use in a product such as

that contemplated by the Golden-i Project. For example, before Kopin contacted

BlueRadios in the fall of 2006, BlueRadios was successfully transmitting video to

display devices, wirelessly, over Bluetooth and WiFi. At that time, BlueRadios’

technology was revolutionary.

      43.    On March 30, 2007, Jacobsen stated in an e-mail to Kramer “everyone

will be impressed with what BlueRadios has accomplished with Bluetooth 2.0.”


                                         11
       Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 12 of 87




      44.    On April 10, 2007, Kramer and Sample of BlueRadios travelled to

Kopin’s headquarters in Massachusetts and met with Fan, Jacobsen, Choi, Boryeu

Tsaur, Frederick Hermann, Murshed Khandaker, Dave Costa, and Steve Pombo of

Kopin (the “April 10, 2007 Meeting”).

      45.    At the April 10, 2007 Meeting, BlueRadios demonstrated its

confidential and proprietary technology to Kopin, including wirelessly streaming

video from a mobile phone to a microdisplay. BlueRadios also provided Kopin with

detailed information about how a head-mounted, wireless, computer could become

commercially feasible.

      46.    Kopin management was impressed. On May 18, 2007, Jacobsen wrote

an e-mail to Kramer, stating that Kopin’s senior management and contract counsel

“have been adequately appraised, that without BlueRadios pre-existing Bluetooth

knowledge, know-how and technology independently developed, Golden-i would be

impossible to manufacture at this time.”

      47.    In his May 18, 2007 email, Jacobsen also stated that “[i]t is important

that we protect the technology, file patents where appropriate and make [sure] that

BlueRadios receives all royalties and benefits coming to them.”

      48.    In May 2007, BlueRadios sent Kopin a proposal for its joint venture

with Kopin, titled “Contract Proposal for Kopin Golden-i Wireless Video Design

Solution.”

      49.    Kopin signed the proposal on May 31, 2007 and BlueRadios signed the


                                           12
           Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 13 of 87




proposal on June 5, 2007, which thereupon became the “Golden-i Contract,”

attached as Exhibit 1. The Golden-i Contract states:




      50.      After the parties signed the Golden-i Contract, Jacobsen of Kopin met

with Kramer, Tucker, Sample, and Jones at BlueRadios’ office in Colorado. During

the meeting, the parties further discussed BlueRadios’ technology and how

BlueRadios planned to incorporate aspects of that technology into the Golden-i

Project.

      51.      Jacobsen assured Jones that Kopin would keep BlueRadios’

information confidential until the parties filed patent applications relating to the

information and that the patent applications relating to the technology BlueRadios

had developed would name BlueRadios’ employees as inventors.

      52.      After the parties signed the Golden-i Contract, BlueRadios began

adapting its previously developed technology, and developing new technology, for

use in the Golden-i Project. About the same time, Kopin began paying BlueRadios

as required under the contract.

                                          13
           Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 14 of 87




          53.   As used herein, the term Golden-i Project is not limited to products

specifically referred to as Golden-i. The term includes technology and intellectual

property developed for and incorporated into wearable computing devices with

hands free, voice and/or gesture active command and control. The term Golden-i

Project should be broadly interpreted and includes hardware, software, firmware

and electronic design files, and applications in military, industrial, and commercial

fields.

            The Law Firm Begins Representing BlueRadios and Kopin.

          54.   When BlueRadios and Kopin began collaborating, Kopin repeatedly

expressed its desire to patent the technology.

          55.   BlueRadios had not previously patented the technology and other

intellectual property it developed, preferring instead to protect its inventions as

trade secrets which are, by definition, secret. However, Kopin repeatedly stressed

the importance of obtaining patent protection.

          56.   Because BlueRadios relied on trade secret protection for its intellectual

property, it did not have a relationship with a patent law firm when it began

collaborating with Kopin.

          57.   Kopin, on the other hand, had a longstanding and close relationship

with the Law Firm. For example, during Kopin’s 2004 fiscal year, it paid the Law

Firm attorney fees of approximately $525,682, during Kopin’s 2005 fiscal year, it

paid the Law Firm attorney fees of about $513,000, and, during Kopin’s 2006 fiscal


                                            14
       Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 15 of 87




year, it paid the Law Firm attorney fees of approximately $422,000.

      58.    Brook, a Founder and Principal of the Law Firm, has served as a

Director on Kopin’s Board of Directors since 1984, and has also served as the

Secretary of Kopin’s Board of Directors. According to Kopin’s filings with the

Securities and Exchange Commission, among other things, Brook “counsels [Kopin]

on developing IP strategies to protect [Kopin’s] investments.”

      59.    Brook currently receives, and has historically received, annual

compensation from Kopin as a result of his work as a Director.

      60.    Brook was also a Kopin shareholder. According to U.S. Securities &

Exchange Commission filings, Brook recently owned more than 300,000 shares of

Kopin. However, just days before the parties’ tolling agreement expired and

BlueRadios filed this action, according to SEC filings, Brook sold all but 10,000 of

his shares for more than $2.8 million.

      61.    BlueRadios did not know in 2007 that Brook served on Kopin’s Board

of Directors or that Brook was a shareholder of Kopin.

      62.    Kopin insisted that BlueRadios and Kopin use the Law Firm for the

purpose of the patent work on the technology the parties had developed, and would

develop, for use during the Golden-i Project.

      63.    BlueRadios agreed to use the Law Firm for purposes of preparing,

filing for, prosecuting, procuring, and maintaining patents (“the Patent Work”).

Indeed, it appeared to BlueRadios that the Law Firm had precisely the expertise


                                          15
         Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 16 of 87




and experience necessary to protect BlueRadios’ intellectual property.

        64.   As part of the Golden-i Contract, BlueRadios and Kopin agreed that

Kopin would pay the Law Firm’s attorney fees and costs associated with the Patent

Work.

        65.   In mid-2007, the Law Firm began representing and assisting both

BlueRadios and Kopin with evaluating the inventive contributions of BlueRadios

employees and Kopin employees to determine whether those inventions were

patentable, and for the Patent Work related to those inventions.

        66.   The Law Firm and its attorneys knew that, pursuant to the Golden-i

Contract, they would be applying for patents for intellectual property that

BlueRadios developed in collaboration with Kopin.

        67.   The Law Firm knew that BlueRadios would have certain ownership

rights in the intellectual property developed in collaboration with Kopin.

        68.   The Law Firm and its attorneys also knew that, under the terms of the

Golden-i Contract, they would be applying for patents for intellectual property that

BlueRadios had developed before it started collaborating with Kopin.

        69.   The Law Firm knew that BlueRadios was to be the sole owner of the

patents for the technology that BlueRadios had invented before collaborating with

Kopin.

        70.   The Law Firm knew that BlueRadios employed Kramer, Tucker,

Sample, and Jones, that each of those individuals had assigned their inventive


                                         16
         Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 17 of 87




rights to BlueRadios, and that none of them had ever assigned their inventive

rights to Kopin.

      71.     The Law Firm knew that, under the Golden-i Contract, Kopin would

pay their attorneys’ fees and costs charged for the Patent Work for both the

intellectual property that BlueRadios developed in collaboration with Kopin and

certain intellectual property that BlueRadios developed before collaborating with

Kopin.

      72.     In mid-June 2007, Jacobsen introduced Kramer and Tucker of

BlueRadios to Defendant Thibodeau and Cass, both then employed by the Law

Firm, and asked Kramer and Tucker to start working with Thibodeau and Cass to

prepare patent disclosures that covered BlueRadios’ pre-existing wireless

technology.

      73.     Kramer, Tucker, and Thibodeau participated in introductory calls. At

no time did Thibodeau, or anyone else at the Law Firm, communicate that the Law

Firm did not represent BlueRadios or ask if any other attorney or law firm

represented BlueRadios. Rather, Thibodeau’s statements led Kramer and Tucker to

believe that Thibodeau was well aware of the arrangement between BlueRadios and

Kopin and that the Law Firm would be working to further both BlueRadios’ and

Kopin’s interests by the Patent Work.

      74.     After the introductory calls, Tucker spoke with Thibodeau at length

regarding BlueRadios’ business, technology and intellectual property. During the


                                         17
       Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 18 of 87




call, Thibodeau explained that the Law Firm was preparing to draft the patent

applications designed to protect certain BlueRadios’ technology and needed

information about the technology to further the process.

      75.    Believing that the Law Firm represented BlueRadios, Tucker provided

Thibodeau a detailed description of the technology and systems BlueRadios had

developed, and was in the process of developing, including a description of how the

technology and systems worked, what was unique about them, and how BlueRadios’

work was progressing.

      76.    As BlueRadios’ Chief Technology Officer, Tucker was well aware that

much of the information he provided to Thibodeau was confidential and were trade

secrets and he expected the Law Firm to keep the information confidential and to

use it only to further the interests of BlueRadios and the Golden-i Project.

      77.    Tucker would not have provided the information he provided to

Thibodeau, or anyone else affiliated with the Law Firm, had he believed that the

Law Firm did not represent BlueRadios.

      78.    Throughout the summer of 2007, BlueRadios employees continued to

speak to the Law Firm about the wireless technology and other trade secrets

BlueRadios had developed, and was in the process of developing, in order to give the

Law Firm additional information it requested to prepare patent applications. When

the Law Firm needed additional information, the attorneys would call BlueRadios

directly, and oftentimes Kramer fielded the call himself.


                                          18
        Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 19 of 87




       79.     On August 16, 2007, Jacobsen requested that Tucker send the Law

Firm “a ‘Master List’ of BlueRadios [sic] unique technologies, technical solutions,

processes, etc… that . . . may be patentable” so that the Law Firm could work to

determine each listed item’s priority and/or patentability and “[t]hen BlueRadios

and [the Law Firm] can create a list of explanations, drawings, and specifications

that BlueRadios should provide to support each patent claim” in an all-inclusive

Bluetooth and wireless technology patent application.

       80.     Kramer, Tucker, Sample, and Jones met in BlueRadios’ conference

room and compiled a list of BlueRadios’ technology, systems, and other information

to provide to the Law Firm.

       81.     The same day, August 16, 2007, Thibodeau followed up with Tucker,

and requested a call to discuss the information described in Jacobsen’s e-mail.

       82.     On August 22, 2007, Tucker e-mailed Thibodeau the list of hardware,

software, and systems that BlueRadios had developed or planned to develop,

seeking the Law Firm’s analysis and legal advice as to whether the inventions could

be patented.

       83.     Tucker’s August 22, 2007 e-mail also included a detailed schematic

hardware diagram of BlueRadios’ baseline system design for wireless transmission

of video.

       84.     Versions of BlueRadios’ hardware diagram, such as the one depicted

below, appeared as figures in numerous patent applications and patents the Law


                                          19
       Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 20 of 87




Firm filed:




(This Figure and versions of it, collectively the “Hardware Figure”).

      85.       The Hardware Figure contains intellectual property that was

developed by BlueRadios.

      86.       In response to Tucker’s August 22, 2007 e-mail, Thibodeau thanked

Tucker for the information, asked Tucker to give the “patent attorneys a little time

to review” the information, and proposed a time to discuss the information.

      87.       Thereafter, BlueRadios, through Kramer, Tucker, and others,

consulted with the Law Firm’s attorneys on numerous occasions about BlueRadios’

information, the Law Firm’s assessment of BlueRadios’ ability to obtain patent

protection of that information, and the details of preparing and filing patent

applications.
                                          20
       Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 21 of 87




      88.     BlueRadios sought legal advice from the Law Firm and its attorneys.

      89.     The matters for which BlueRadios sought legal advice was specifically

within the area of the Law Firm’s and its attorneys’ professional competence, i.e.

patent law.

      90.     The Law Firm’s attorneys provided legal advice to BlueRadios about

the patentability of the technology that BlueRadios described and provided to the

Law Firm and the Law Firm began preparing patent applications for BlueRadios’

technology.

      91.     BlueRadios provided information to the Law Firm and its attorneys, in

confidence, and for the purpose of obtaining the Law Firm’s legal advice about the

evaluation of BlueRadios’ inventions and to further the Law Firm’s representation

of BlueRadios in preparing and applying for patents.

      92.     BlueRadios made decisions about and changes to its technology and

designs in reliance on and in response to the Law Firm’s legal advice about what

was patentable and what was not patentable.

      93.     At no time during the many conversations between the Law Firm’s

attorneys and BlueRadios did any of the attorneys tell BlueRadios, or any of its

employees, whether in person, by telephone, by e-mail, letter or writing, that the

they did not represent BlueRadios or that the they were not protecting BlueRadios’

interests or were not seeking patent protection for BlueRadios’ inventive

contributions.


                                         21
       Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 22 of 87




      94.    At no time did the Law Firm’s attorneys tell BlueRadios, or any of its

employees, that they might have a conflict of interest in representing both their

long-standing client, Kopin, and their other client, BlueRadios.

      95.    At no time did the Law Firm’s attorneys provide BlueRadios, or any of

its employees, with a written disclaimer, or written waiver of conflicts of interest,

that put BlueRadios on notice that they were not acting as its attorneys.

      96.    At no time did the Law Firm’s attorneys advise BlueRadios, or any of

its employees, either orally or in writing, that BlueRadios should seek independent

counsel.

      97.    At no time did the Law Firm’s attorneys ask BlueRadios, or any of its

employees, orally or in writing, who else represented BlueRadios.

      98.     The Law Firm and its attorneys knew, or should have known, that

BlueRadios believed the Law Firm to be its attorneys.

      99.    The Law Firm expressly or impliedly agreed to represent both

BlueRadios and Kopin for the Patent Work.

      100.   BlueRadios’ reasonably relied upon the legal advice provided by the

Law Firm and its attorneys.

      101.   The Law Firm knew, or should have known, that BlueRadios was

relying upon its legal advice, but did nothing to negate it.

                        Principles of Patent Prosecution

      102.   An invention is a product or process that provides a new way of doing


                                          22
        Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 23 of 87




something, or offers a new technical solution to a problem.

      103.     A patent is an exclusive right, granted by a government, to exclude

others from making, using, offering for sale, selling, or importing an invention for a

specified period of time, usually 20 years from the filing date of the first patent

application.

                                 Patent Applications

      104.     In the United States, to obtain a patent over an invention, an inventor

or the inventor’s agent must file a patent application with the United States Patent

and Trademark Office (“USPTO”).

      105.     In the United States, there are several basic types of patent

applications, including: provisional applications, non-provisional applications, and

continuation applications.

      106.     Provisional applications require a written description of the invention

and may include figures as necessary or appropriate.

      107.     The USPTO does not examine provisional applications and provisional

applications do not mature, or issue, into patents. Only non-provisional

applications may become patents. However, provisional applications can be used to

secure a filing date before incurring the costs associated with filing and prosecuting

a non-provisional application, which must be filed within one year of the filing date

of the associated provisional application in order to claim the priority date thereof.

      108.     A non-provisional application must include a specification, including a


                                           23
       Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 24 of 87




description and a claim or multiple claims, drawings if necessary, an oath or

declaration, and certain fees. An inventor/applicant must include drawings or

figures when the invention is capable of illustration and they are necessary to

understand the subject matter. Anything shown in a drawing or figure is part of

the patent disclosure and can be used to support the patent claims.

      109.    Once a non-provisional application is filed, a USPTO patent examiner

will examine it to ensure that it complies with the required formalities and evaluate

whether the claims are patentable. Part of that process involves the patent

examiner’s investigation of prior art – the body of pre-existing knowledge relating to

the invention.

      110.    A continuation application is the way to take a single patent

application and turn it into two or more patents. A continuation application

enables the applicant to seek broader or otherwise different claims based on the

original disclosure in a non-provisional application (also known as the parent

application), and the continuation application obtains the priority date of the parent

application and/or the filing date of a related provisional patent application.

                                       Patents

      111.    Once issued, a patent has two main components: the specification and

the claims.

      112.    The specification is a written disclosure of the invention and generally

contains an abstract, sections on the background of the invention, a summary of the


                                          24
        Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 25 of 87




invention, embodiments of the invention and claims, and a detailed description of

the invention.

      113.      A specification also usually includes figures (e.g., schematics or

drawings) to aid with describing the invention.

      114.      Patent claims are the words that describe boundaries of the granted

patent right.

      115.      Each patent must have at least one claim that specifically describes

and distinctly delineates the scope of the exclusive right claimed by the patent and

granted by the government.

                                Inventors and Assignees

      116.      An inventor is a person who has contributed to the conception of the

subject matter described in at least one claim in the patent application.

      117.      An “assignee” means “the single assignee of the entire right, title and

interest in the application or patent if there is such a single assignee, or all of the

partial assignees, or all of the partial assignee and inventors who have not assigned

their interest in the application or patent, who together own the entire right, title

and interest in the application or patent.” 37 CFR 3.71(b)(2).

      118.      Only the inventor or the assignee(s) may prosecute a patent.

      119.      If two or more people create an invention jointly, they may apply for a

patent as joint inventors.

      120.      A person who makes only a financial contribution to an invention is


                                             25
        Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 26 of 87




not a joint inventor and cannot be joined in the patent application as an inventor.

      121.   Each inventor must sign an oath or declaration that includes

statements that he or she believes himself or herself to be the original inventor or

an original joint inventor of the claimed invention and that he or she authorizes the

patent application.

      122.   The patent laws require that the application name the actual

inventors, or joint inventors, of the claimed subject matter.

      123.   If a patent application fails to name the true inventor or inventors of

the claimed invention, a patent can be found invalid or unenforceable and, thus, the

patent may be of little or no value.

      124.   It is a basic principle of the practice of patent law that the patent

attorneys filing a patent application must correctly name the true inventor or

inventors for all claims presented in the application. There are no exceptions to this

basic principle.

      125.   When there are joint inventors of a single invention, in the absence of

an agreement to the contrary, each inventor is a joint owner in the patent or patent

application, having an undivided equal partial interest in the patent.

      126.   Absent written assignments of ownership in a patent, joint inventors of

a patent are presumptively co-owners.

      127.   Similarly, when companies together pursue research and development

without agreement on ownership, each company is presumptively a co-owner of the


                                          26
        Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 27 of 87




inventions claimed in a patent if: (i) at least one employee from the company is a co-

inventor, and (ii) the employee previously assigned in writing to the company his

future rights to the inventions.

      128.   Thus, it is important for patent attorneys prosecuting a patent to

correctly name the true inventor or inventors in the application because

inventorship may affect ownership of the patent.

      129.   Moreover, it is important for patent attorneys prosecuting a patent to

determine if the inventors have assigned their ownership rights in a patent to

another party, i.e., an assignee.

      130.   37 CFR 3.71(b) Prosecution by assignee provides:

      (b) Patents-assignee(s) who can prosecute. The assignee(s) who may conduct
      either the prosecution of a national application for patent as the applicant
      under § 1.46 of this title or a supplemental examination or reexamination
      proceeding are:

             (1) A single assignee. An assignee of the entire right, title and interest
             in the application or patent, or

             (2) Partial assignee(s) together or with inventor(s). All partial
             assignees, or all partial assignees and inventors who have not assigned
             their right, title and interest in the application or patent, who together
             own the entire right, title and interest in the application or patent. . . .

      131.   Patent attorneys must accurately identify assignees in a patent

application or patent.

      132.   It is important to properly identify all inventors and assignees when

prosecuting a patent so that the USPTO knows to whom to issue the patent.

      133.   To fail to name all of the actual inventors in the patent application or

                                          27
          Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 28 of 87




patent is below the standard of care required of patent attorneys.

         134.   To fail to identify of the assignees of the inventors’ ownership rights in

the patent application or patent is below the standard of care required of patent

attorneys.

                         Patent Attorneys and Patent Agents

         135.   To practice before the USPTO, patent attorneys must register with the

USPTO.

         136.   To remain registered with the USPTO, a patent attorney must comply

with USPTO regulations.

         137.   Under 37 C.F.R. § 1.34 (“Acting in a representative capacity”), a patent

attorney acting in a representative capacity must represent to the USPTO that “he

or she is authorized to represent the particular party on whose behalf he or she

acts.”

         138.   When an inventor employs a patent attorney, the inventor signs a

Power of Attorney that is filed with the USPTO and, once the Power of Attorney is

filed, the USPTO no longer communicates with the inventor directly, but with the

patent attorney acting on the inventor’s behalf.

         139.   During the patent examination process, it is common to amend the

application to avoid prior art, and such amendments often result from iterative,

back-and-forth, communications between the examiner and the inventor/applicant’s

patent attorney.


                                             28
       Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 29 of 87




      140.   The communications between an examiner and inventor/applicant’s

patent attorney result in a written file history that can affect a patent later. For

example, a statement made by an inventor/applicant, through his or her patent

attorney, may become a binding limitation on the scope of the patent’s claims.

      141.   Only one patent law firm is permitted to represent the interests of all

of the owners of the inventions disclosed in a patent application.

      142.   The USPTO permits only a single law firm to represent all of the

owners’ interests because the USPTO will only correspond with one law firm at any

given time regarding a patent application.

 The Law Firm Represents BlueRadios Before the USPTO and WIPO, But
          Consistently Acts Contrary to BlueRadios’ Interests.

      143.   The Law Firm represented BlueRadios’ interests before the USPTO

and international patent offices, including the World Intellectual Property

Organization (“WIPO”).

      144.   BlueRadios, through Kramer, Tucker, Jones, and others, requested,

and the Law Firm provided, advice to BlueRadios regarding the content and scope

of patent applications relating to hardware, software, and systems invented by

BlueRadios’ employees.

      145.   BlueRadios understood and believed that the Law Firm and its

attorneys were acting as BlueRadios’ attorneys and authorized the attorneys to

prepare, file, and prosecute several patent applications on behalf of BlueRadios and

its employee inventors.

                                          29
        Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 30 of 87




       146.   BlueRadios’ employees executed Powers of Attorney authorizing the

Law Firm’s attorneys to act in the interests of BlueRadios before the USPTO.

       147.   The Law Firm and its attorneys represented to the USPTO that they

represented and possessed authority to act on behalf of BlueRadios’ employees.

       148.   Nevertheless, over the years, the Law Firm created a secret plan that

they recommended to Kopin to attempt to deny BlueRadios its ownership rights in

the patent applications the Law Firm filed and the resulting patents and deliver

such rights to Kopin.

The Law Firm files the ‘177 Provisional Application and names the correct
                                inventors.

       149.   On December 4, 2007, Jacobsen sent an e-mail to Thibodeau and Cass

of the Law Firm, copying Tucker, asking Thibodeau and Cass how they were coming

on the “patent disclosures for Blue Radios [sic] . . . .”

       150.   In response to Jacobsen’s December 4, 2007 e-mail, Thibodeau e-

mailed Jacobsen of Kopin and Tucker of BlueRadios “a first draft of the BlueRadios

‘hardware’ patent application.”

       151.   On January 3, 2008, Thibodeau e-mailed Tucker of BlueRadios and

Jacobsen of Kopin, asking whether Tucker should be named as the sole inventor.

Tucker responded by suggesting to Thibodeau that the Law Firm name additional

BlueRadios inventors.

       152.   On January 4, 2008, Thibodeau e-mailed Tucker, asking a technical

question relating directly to the claims set out in the draft BlueRadios hardware

                                            30
       Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 31 of 87




patent application.

      153.   On or around January 4, 2008, Thibodeau finalized the draft

BlueRadios hardware patent application and prepared it for filing based on the

information BlueRadios provided to the Law Firm.

      154.   On January 4, 2008, Thibodeau filed U.S. Provisional Patent

Application No. 61/010,177, titled “Protocol for Transporting Video Signal Over

Bluetooth Wireless Interface” (the “‘177 Provisional Application”).

      155.   The ‘177 Provisional Application names Thibodeau as the applicants’

Power of Attorney and asked the USPTO to direct all correspondence regarding the

‘177 Provisional Application to the Law Firm.

      156.   The ‘177 Provisional Application includes a figure reflecting

BlueRadios’ high-level conception of the use of wireless communication, i.e.

Bluetooth, in the context of a product such as a Golden-i device:




                                         31
          Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 32 of 87




(The “Bubble Figure”).

      157.    The Bubble Figure depicts intellectual property conceived and

developed by BlueRadios.

      158.    The ‘177 Provisional Application also includes BlueRadios’ Hardware

Figure.

      159.    The ‘177 Provisional Application names only BlueRadios employees,

Tucker, Sample, Kramer, and Jones, as applicants and inventors, although it

originally included an incorrect first name for Tucker. Tucker’s first name on the

application was corrected on March 12, 2009, when Kazanjian filed a replacement

cover sheet for the ‘177 Provisional Application.

      160.    With the correction of Tucker’s name, the ‘177 Provisional Application

named the correct inventors.

     The Law Firm names Parkinson as the sole inventor of BlueRadios
              inventions on the ‘090 Provisional Application.

      161.    In about July 2007, after BlueRadios had conceived its initial

conceptual designs for the technology to be used in the Golden-i Project, Christopher

Parkinson (“Parkinson”) began working as a consultant for Kopin through his

company, Integral RFID, to write graphical user interfaces (“GUI”). Parkinson met

with BlueRadios personnel on several occasions so that BlueRadios could lay out its

initial designs and Parkinson could determine the scope of work and bid on writing

the GUI.

                                          32
         Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 33 of 87




        162.   During those meetings, BlueRadios shared with Parkinson much of the

technology it had developed prior to BlueRadios’ collaboration with Kopin, as well

as the technology BlueRadios was developing as part of the Golden-i Project.

        163.   In the fall of 2007, within days of meeting with BlueRadios’ employees

in Colorado, Parkinson travelled to Massachusetts and met with Kopin and the Law

Firm.

        164.   On January 4, 2008, the same day he filed the ‘177 Provisional

Application, Thibodeau filed U.S. Provisional Patent Application No. 61/010,090,

titled “Mobile Wireless Display Software Platform for Controlling Other Systems

and Devices” (the “‘090 Provisional Application”).

        165.   The day before Thibodeau filed the ‘090 Provisional Application, a

draft of the ‘090 Application identified Tucker and Sample of BlueRadios as

inventors.

        166.   However, as Thibodeau filed the final ‘090 Provisional Application, the

application names only Parkinson as the inventor and applicant.

        167.   The ‘090 Provisional Application includes as Figure 2 BlueRadios’

Hardware Figure.

        168.   The description for the Hardware Figure contained in the ‘090

Provisional Application incorporates by reference the ‘177 Provisional Application,

which names only BlueRadios employees as inventors.

        169.   Neither Parkinson nor any Kopin employee contributed to the


                                           33
       Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 34 of 87




conceptions of the inventions reflected by the Hardware Figure.

      170.     Claim 3 in the ‘090 Provisional Application states: “The device of claim

1 wherein the wireless interface is a Bluetooth physical layer with a Bluetooth

proxy to implements a switching gateway.”

      171.     BlueRadios employees, not Parkinson or any Kopin employee,

conceived the entirety of the subject matter of Claim 3 of the ‘090 Provisional

Application.

      172.     The Law Firm and Thibodeau knew that Parkinson did not contribute

to the conception of the subject matter described in the Hardware Figure, the ‘177

Provisional Application, or Claim 3 in the ‘090 Provisional Application.

      173.     The Law Firm and Thibodeau knew it should have named, but

nevertheless failed to name, BlueRadios’ employees as inventors in the ‘090

Provisional Application.

      174.     Upon information and belief, Kopin asked the Law Firm and

Thibodeau, and they agreed, to file the ‘090 Provisional Application with only

Parkinson listed as an inventor, despite their knowledge that the ‘090 Provisional

Application should have identified BlueRadios’ employees as inventors.

      175.     Upon information and belief, the Law Firm and Thibodeau named only

Parkinson as the inventor in, and omitted BlueRadios employees from, the ‘090

Provisional Application to assist Kopin in attempting to obtain sole ownership of the

technology disclosed in the ‘090 Provisional Application and any related patent


                                           34
       Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 35 of 87




applications, to the detriment of BlueRadios.

      176.    To further assist Kopin, the Law Firm and Thibodeau later filed

documents with the USPTO assigning Parkinson’s rights in the ‘090 Provisional

Application to Kopin.

   The Law Firm files the ‘232 Provisional Application With BlueRadios
           inventions, but doesn’t name BlueRadios inventors.

      177.    On April 5, 2007, Cass of the Law Firm sent Jacobsen an e-mail,

copying Thibodeau and Pierce, with a draft provisional application titled “a method

of controlling a monocular display device and wirelessly displaying multi-media

from a host computing device,” asking Jacobsen to confirm the inventors the Law

Firm had named in the provisional application.

      178.    On May 14, 2007 (approximately one month after the April 10, 2007

Meeting and two weeks before BlueRadios and Kopin signed the Golden-i Contract),

Cass filed United States Provisional Application Number 60/930,232, titled “Method

for Controlling a Monocular Display Device and Wirelessly Displaying Multi-Media

from A Host Computing Device” (the “‘232 Provisional Application”).

      179.    The ‘232 Provisional Application contains some of the BlueRadios’

proprietary information that it shared with Kopin during the early stages of their

collaboration. For example, the application describes a method of wirelessly

streaming video to a head-mounted display. At least some of the information

shared by BlueRadios with Kopin was encompassed by the NDA between Kopin and

BlueRadios.

                                         35
       Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 36 of 87




      180.   The claims in the ‘232 Provisional Application include, inter alia, “a

wireless interface connected to [a] monocular display and configured to wirelessly

communicate with a host computing device.”

      181.   The ‘232 Provisional Application also contains BlueRadios’ Bubble

Figure as Figure 3, and Figure 4 depicts information BlueRadios transmitted to

Kopin in early 2007.

      182.   Accordingly, the ‘232 Provisional Application should have named

BlueRadios’ employees as inventors.

      183.   However, the ‘232 Provisional Application names as inventors only

Jacobsen and Pombo of Kopin.

      184.   Neither the Law Firm’s attorneys nor Kopin informed BlueRadios that

they intended to file, or had filed, the ‘232 Provisional Application naming only

Jacobsen and Pombo as inventors.

      185.   The Law Firm’s attorneys knew due to, inter alia, their preparation

and filing of the ‘177 Provisional Application, that BlueRadios employees should

have been named as inventors in the ‘232 Provisional Application.

      186.   Despite its knowledge, the Law Firm never took any steps to correct

the inventorship described in the ‘232 Provisional Application, or the non-

provisional applications claiming priority to the ‘232 Provisional Application.

      187.   Upon information and belief, the Law Firm named only Kopin

inventors in the ‘232 Provisional Application and did nothing to correct inventorship


                                          36
       Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 37 of 87




that it knew was incorrect in order to assist Kopin in its attempts to obtain sole

ownership of the ‘232 Provisional Application, the technology disclosed therein, and

any patent applications or patents claiming priority to it, to the detriment of

BlueRadios.

  BlueRadios hires Parkinson and obtains an assignment of his IP rights.

      188.    On July 28, 2008, at Kopin’s urging, BlueRadios hired Parkinson as an

employee to work on the Golden-i Project.

      189.    On July 28, 2008, as part of his onboarding as an employee, Parkinson

signed two agreements with BlueRadios: (i) an Employment Agreement and (ii) a

Proprietary Information and Inventions Agreement (“PIIA”).

      190.    Pursuant to the PIIA, Parkinson assigned to BlueRadios all of his

rights in any BlueRadios proprietary information he had or would acquire at the

time he signed the Parkinson Employment Contracts, as well as all of his rights in

any proprietary information he created while employed by BlueRadios.

      191.    The PIIA also required Parkinson to list all inventions that he

conceived, developed, or reduced into practice prior to his employment with

BlueRadios that he desired to identify as not subject to the PIIA.

      192.    In the PIIA, Parkinson represented he had “No Inventions.”

      193.    Because Parkinson did not claim any prior inventions in the PIIA, and

because he was improperly named as the only inventor on the ‘090 Provisional

Application when BlueRadios employees were at least actual inventors, the ‘090


                                          37
       Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 38 of 87




Provisional Application became part of BlueRadios’ proprietary intellectual

property.

      194.   The Law Firm knew or should have known that Parkinson had signed

the PIIA.

      195.   Despite that knowledge, the Law Firm never took any steps to correct

the inventorship described in the ‘090 Provisional Application, or the non-

provisional applications or patents claiming priority it.

      196.   BlueRadios employed Parkinson until June 24, 2009.

     BlueRadios and Kopin sign an Addendum to the Golden-i Contract.

      197.   In October 2008, BlueRadios and Kopin ratified and renewed their

Golden-i Contract by entering into an Addendum, attached as Exhibit 2, which

modified only Section V of the Contract.

      198.   The Addendum states that, except as modified by the Addendum, the

Golden-i Contract continued in full force and effect.

      199.   After signing the Addendum, BlueRadios continued to work to advance

its joint venture with Kopin.

 The Law Firm does not name a BlueRadios’ employee as an inventor on the
‘090 Provisional Application despite knowing that BlueRadios believed that
                              it would do so.

      200.   On December 17, 2008, Kazanjian of the Law Firm sent an e-mail to

Choi, Jacobsen, and Parkinson regarding the conversion of the ‘177 Provisional

Application and the ‘090 Provisional Application to non-provisional applications.


                                           38
        Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 39 of 87




      201.   Kazanjian’s December 17, 2008, e-mail also refers to the ‘462

Application and mentions that it names Tucker and Sample as inventors, but that

such inventorship was “to be corrected.” (The ‘462 Application, discussed below,

claimed priority to the ‘177 application.)

      202.   On December 24, 2008, Jacobsen forwarded Kazanjian’s e-mail to

Tucker (including the “to be corrected” language). Thinking Kazanjian was

referring to adding inventors to the various applications as needed (and not

removing BlueRadios inventors), Tucker responded, “I also agree that anyone that

contributed should be on them.”

      203.   In late December, 2008, Tucker and Parkinson exchanged e-mails

about the inventorship on the non-provisional application that was to seek priority

to the ‘090 Provisional Application. Tucker stated that he believed that the non-

provisional application should name Sample of BlueRadios as an inventor.

Parkinson responded:

             “I personally don’t mind. But when I was in Taunton last
             week talking to the lawyers I asked the question ‘why was
             an original patents split into 2’. The answer is Kopin wants
             Kopin (and me) on their patents, and wants only
             BlueRadios folk on your patents. So you might get push
             back from someone, or maybe I just misunderstood the
             whole issue?”

Tucker responded:

             “I had a talk with Jeff [Jacobsen] the other day and he said
             that he didn’t have an issue putting anyone on a patent
             who has contributed. So, I will keep you informed. I’m
             thinking that he will reply to the message I just sent.”

                                             39
       Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 40 of 87




      204.   On January 2, 2009, Jacobsen e-mailed Choi of Kopin and Kazanjian of

the Law Firm, blind copying Tucker, stating that Sample should be added as an

inventor on the non-provisional application that was to seek priority to the ‘090

Provisional Application.

      205.   BlueRadios believed that the Law Firm would name at least Mr.

Sample of BlueRadios as an inventor in the application that was to seek priority to

the ‘090 Provisional Application.

      206.   In fact, Kazanjian and the Law Firm never added Sample on the non-

provisional application that was to seek priority to the ‘090 Provisional Application.

      207.   Despite knowing that at least Sample should be added as an inventor

to the non-provisional application that was to seek priority to the ‘090 Provisional

Application, upon information and belief, Choi or another person in Kopin

management asked Kazanjian and the Law Firm, and Kazanjian and the Law Firm

agreed, not to add Sample as an inventor to the ‘090 Provisional Application.

      208.   The Law Firm’s attorneys never told BlueRadios that they had agreed

with Kopin not to add Sample as an inventor on the non-provisional application

that was to seek priority to the ‘090 Provisional Application.

 The Law Firm removes a BlueRadios inventor on the ‘627 Application and
                 replaces him with a Kopin inventor.

      209.   The Law Firm drafted U.S. Patent Application No. 12/348,627, titled

“Method and Apparatus for Transporting Video Signal Over Bluetooth Wireless


                                          40
          Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 41 of 87




Interface” (the “‘627 Application”) with assistance from Tucker.

        210.   Tucker made revisions to the drafts of the ‘627 Application and sent

such changes to the Law Firm.

        211.   On December 30, 2008, Thibodeau told Tucker that “BlueRadios is

presently listed as the sole inventor [on the ‘627 Application].”

        212.   Thibodeau filed the ‘627 Application on January 5, 2009, the deadline

to claim the benefit of the ‘177 Provisional Application.

        213.   Thibodeau and the Law Firm filed a Power of Attorney in connection

with the ‘627 Application which states that the Law Firm was the “Authorized

representative of the Assignee, Kopin Corporation, together with Mark Kramer,

John M. Sample, and Wilfred I. Tucker, of the entire interest” and asked the

USPTO to direct all communications regarding the ‘627 Application to the Law

Firm.

        214.   As reflected in the Power of Attorney, Thibodeau and the Law Firm

were acting on behalf of, and representing, each of the inventors and applicants

listed in the ‘627 Application, including BlueRadios’ employees Kramer, Sample and

Tucker.

        215.   The ‘627 Application claims the priority to the ‘177 Provisional

Application, which named only BlueRadios inventors. However, in the ‘627

Application, Thibodeau and the Law Firm named Jacobsen of Kopin as an inventor

in the place of Jones of BlueRadios.


                                           41
       Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 42 of 87




      216.   Jacobsen did not contribute to the conception of the subject matter

described in any of the claims in, and should not have been named as an inventor

on, the ‘627 Application. Likewise, Jones properly should have been named as an

inventor on the ‘627 Application.

      217.   Thibodeau and the Law Firm knew that Jacobsen should not have

been named as an inventor in the ‘627 Application. Indeed, notes from the Law

Firm’s file state that Jacobsen “added himself” as an inventor on the ‘627

Application and state further that Jacobsen “may not be [an] inventor.”

      218.   Nevertheless, unbeknownst to BlueRadios, Thibodeau and the Law

Firm filed the ‘627 Application on January 5, 2009 naming Jacobsen as an inventor

and without naming Jones as an inventor.

      219.   Upon information and belief, Kopin, Thibodeau, and the Law Firm

agreed to name Jacobsen as a named inventor in the ‘627 Application despite

knowing that Jacobsen did not qualify as an inventor of the subject matter disclosed

in the ‘627 Application.

      220.   Upon information and belief, Thibodeau and the Law Firm named

Jacobsen as an inventor in the ‘627 Application to assist Kopin in attempting to

obtain ownership rights in the ‘627 Application and any resulting patents, to the

detriment of BlueRadios.

      221.   Kopin, Thibodeau, and the Law Firm concealed from, and failed to

disclose to, BlueRadios the fact that they filed the ‘627 Application i) naming


                                          42
       Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 43 of 87




Jacobsen as an inventor and ii) omitting naming Jones as an inventor, even though

they knew that Jacobsen may not qualify as an inventor.

      222.   By naming Jacobsen of Kopin in the place of Jones of BlueRadios as an

inventor in the ‘627 Application, Thibodeau and the Law Firm incorrectly named

the inventors in the ‘627 Application.

      223.   The ‘627 Application issued on January 15, 2013 as U.S. Patent

8,355,671 (the “‘671 Patent”), which as the date of this filing has been cited in other

issued patents at least forty-nine (49) times.

The Law Firm files the ‘462 Application naming both BlueRadios and Kopin
           inventors but identifies Kopin as the sole assignee.

      224.   The Law Firm prepared and, on May 14, 2008, Kazanjian filed U.S.

Patent Application No. 12/152,462, titled “Mobile Wireless Display For Accessing

Data and Method For Controlling” (the “‘462 Application”).

      225.   As originally filed, the ‘462 Application claimed priority to the ‘177

Provisional Application.

      226.   As originally filed, the ‘462 Application contained several inventions

conceived by BlueRadios employees, including the Hardware Figure (the description

of which incorporates by reference the ‘177 Provisional Application, naming only

BlueRadios employees as inventors), a version of the Bubble Figure, and the

following claim as Claim 4:

             The device of Claim 1 wherein the wireless
             communications interface is a BlueTooth physical layer
             with a Bluetooth proxy to implement a packet switching

                                          43
        Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 44 of 87




             gateway.

      227.   As originally filed, the ‘462 Application named Tucker, Sample, and

Parkinson of BlueRadios and Jacobsen and Pombo of Kopin as inventors in the

specification.

      228.   However, Kazanjian and the Law Firm incorrectly named Kopin as the

sole assignee of the ‘462 Application, despite knowledge that BlueRadios’ employees

had assigned their inventive rights to BlueRadios and its knowledge of the terms of

the Golden-i Contract.

      229.   Kazanjian and the Law Firm knew that they should have named

BlueRadios as an assignee, but did not, in an effort to assist Kopin in attempting to

obtain ownership of the ‘462 Application, the subject matter disclosed therein, and

any resulting patents.

The Law Firm files the ‘646 Application naming both BlueRadios and Kopin
           inventors but identifies Kopin as the sole assignee.

      230.   The Law Firm drafted U.S. Patent Application No. 12/348,646, titled

“Mobile Wireless Display Software Platform for Controlling Other Systems and

Devices” (the “‘646 Application”).

      231.   Before its filing, Tucker of BlueRadios directed the Law Firm to

broaden the claims in the ‘646 Application to include WiFi and not limit wireless

communications to Bluetooth.

      232.   On January 4, 2009, Kazanjian e-mailed Tucker, asking “Are you

suggesting that we broaden the scope of the claims to include both Bluetooth and

                                         44
       Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 45 of 87




WiFi as possible wireless links, or has this already been done?” Tucker responded:

“YES” and “Make sure we have claims covering this. Hope this Helps.”

      233.     One day later, on January 5, 2009, Thibodeau filed the ‘646

Application.

      234.     Claim 6 of the originally filed ‘646 Application reflects the Law Firm’s

effort to broaden the claims to include both Bluetooth and WiFi as possible wireless

links, as conceived by Tucker and as he directed the Law Firm to do.

      235.     In addition to Claim 6, the ‘646 Application as originally filed included

several other inventions conceived by BlueRadios employees, including subject

matter depicted by the Hardware Figure, subject matter depicted by a modified

version of the Bubble Figure, and the following Claim 4:

               The device of Claim 1 wherein the wireless
               communications interface is a BlueTooth physical layer
               with a Bluetooth proxy to implement a packet switching
               gateway.

      236.     As originally filed, the ‘646 Application was a continuation in part of

the ‘462 Application (which originally named BlueRadios employees as inventors)

and claimed priority to the ‘177 Provisional Application (which only named

BlueRadios employees as inventors).

      237.     As originally filed, the ‘646 Application names as inventors Tucker,

Sample, and Parkinson of BlueRadios and Jacobsen of Kopin.

      238.     However, and despite knowledge that BlueRadios’ employees had

assigned their inventive rights to BlueRadios and knowledge of the terms of the

                                            45
       Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 46 of 87




Golden-i Contract, Thibodeau and the Law Firm incorrectly named Kopin as the

sole assignee of the ‘646 Application.

      239.     Thibodeau and the Law Firm knew that they should have named

BlueRadios as an assignee, but did not, in an effort to assist Kopin in attempting to

obtain ownership of the ‘646 Application, the subject matter disclosed therein, and

any resulting patents.

    The Law Firm omits BlueRadios inventors from the ‘462 Application.
    Instead, the Law Firm attempts to omit Claims based on BlueRadios
    technology (but then still relies on Figures representing BlueRadios’
                                  technology).

      240.     When they originally filed the ‘462 Application, Kazanjian and the Law

Firm did not file an oath or declaration of inventorship with the ‘462 Application.

      241.     Tucker and Sample were co-inventors for the ‘462 application, and

should have been named as inventors, and the Law Firm knew it.

      242.     On January 12, 2009, the Law Firm filed declarations signed by

Jacobsen, Parkinson, and Pombo, declaring themselves inventors on the ‘462

Application.

      243.     The Law Firm did not file any declaration or oath signed by Tucker or

Sample.

      244.     Moreover, unbeknownst to BlueRadios, on March 6, 2009, Kazanjian

filed an amendment to the ‘462 Application cancelling the ‘462 Application’s claim of

benefit to the ‘177 Provisional Application, and stated to the USPTO that, in view of

that amendment, the ‘462 Application should only name Kopin employees,

                                          46
       Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 47 of 87




Jacobsen, Parkinson, and Pombo as inventors.

      245.   However, even after amendment, the ‘462 Application incorporated

and built upon BlueRadios’ inventive contributions, including i) BlueRadios’

Hardware Figure and the subject matter to which it relates, ii) the Hardware

Figure’s description, which incorporates the ‘177 Provisional Application (naming

only BlueRadios employees as inventors) by reference, and iii) aversion of

BlueRadios’ Bubble Figure and the subject to which it relates, and iv) Claim 4.

      246.   BlueRadios’ developments remained in the ‘462 Application after the

amendment.

      247.   Even after the amendment, BlueRadios employees should have been

named as inventors in the ‘462 Application.

      248.   By filing the request to amend the ‘462 Application, Kazanjian and the

Law Firm rendered the list of inventors in the ‘462 Application incorrect.

      249.   Upon information and belief, Kazanjian and the Law Firm knew that

BlueRadios’ employees should have remained as named inventors on the ‘462

Application and intentionally removed BlueRadios’ employees as inventors.

      250.   Kazanjian and the Law Firm agreed with Kopin to file documents with

the USPTO deleting the ‘462 Application’s claim of benefit to the ‘177 Provisional

Application and removing BlueRadios employees, Tucker and Sample, as named

inventors of the ‘462 Application.

      251.   Kazanjian and the Law Firm filed such documents to further assist


                                         47
       Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 48 of 87




Kopin in its attempts to obtain sole ownership of the patent to issue from the ‘462

Application, to the detriment of BlueRadios.

      252.   Kopin, Kazanjian, and the Law Firm concealed from, and failed to

disclose to, BlueRadios the fact that they filed documents to cancel the ‘462

Application’s claim of benefit to the ‘177 Provisional Application and remove

BlueRadios employees from the list of inventors in the ‘462 Application.

      253.   The ‘462 Application issued on August 25, 2015 as U.S. Patent

9,116,340 (the “‘340 Patent”).

 The Law Firm tells the WIPO that BlueRadios’ employees are inventors in
 the ‘147 PCT Application but does not name the BlueRadios’ employees as
  inventors when prosecuting the identical claims in the ‘462 Application.

      254.   On May 14, 2008, Thibodeau filed International Application No.

PCT/US08/06147, titled “Mobile Wireless Display for Accessing Data from a Host

and Method for Controlling” (the “‘147 PCT”).

      255.   Thibodeau filed the ‘147 PCT with the WIPO on the same day that

Kazanjian filed the ‘462 Application with the USPTO.

      256.   The ‘147 PCT filed with the WIPO contains the same 44 claims as the

‘462 Application filed with the USPTO.

      257.   In the PCT Request regarding the ‘147 PCT, Thibodeau named Kopin,

Jacobsen, Parkinson, and Pombo of Kopin, and Tucker and Sample of BlueRadios as

“applicant[s] and inventor[s].”

      258.   In the PCT Request regarding the ‘147 PCT, Thibodeau stated that he,


                                          48
        Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 49 of 87




and many others at the Law Firm, had been appointed to act on behalf of all of the

applicants before the competent international authorities as their agent.

      259.   Given their knowledge that BlueRadios’ employees had assigned their

inventive rights to BlueRadios, its knowledge of the terms of the Golden-i Contract,

and the fact that the ‘147 PCT names BlueRadios employees as inventors,

Thibodeau and the Law Firm knew that they incorrectly named Kopin as the sole

applicant in the ‘147 PCT.

      260.   Thibodeau and the Law Firm knew that they should have also named

BlueRadios as an applicant in the ‘147 PCT, but did not, in an effort to assist Kopin

in attempting to obtain sole ownership of the ‘147 PCT, the subject matter disclosed

therein, and any resulting patents.

      261.   On March 19, 2009, Thibodeau sent a letter to the WIPO regarding the

‘147 PCT and identified himself as the attorney for the ‘147 PCT applicants and

inventors.

      262.   In the March 19, 2009, letter, Thibodeau informed the WIPO that

“Applicant/Inventor Wilfred I. Tucker[‘s]” name had been incorrectly identified as

William Tucker in the May 14, 2008 PCT Request, that two “Applicant/Inventors,

Mark Kramer and Randall Jones,” had been inadvertently omitted from the” PCT

Request and, as the attorney for the applicants and inventors, requested correction

of those errors.

      263.   However, in May 2011, the Law Firm abandoned the ‘147 PCT before a


                                         49
       Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 50 of 87




patent issued in any country.

      264.   Neither Kopin nor any of the Law Firm’s attorneys ever informed

BlueRadios that it was going to abandon, or had abandoned, the ‘147 PCT.

      265.   Upon information and belief, the Law Firm and Kopin agreed to

abandon the ‘147 PCT.

      266.   Upon information and belief, the Law Firm abandoned the ‘147 PCT to

aid and assist Kopin’s efforts to obtain sole ownership of patent applications the

Law Firm filed in the United States, including the ‘462 Application (which

contained identical claims to the ‘147 PCT), and the resulting patents, to the

detriment of BlueRadios.

      267.   In the ‘147 PCT, the Law Firm and Kopin were attempting to add

BlueRadios’ employees as inventors. However, in the ‘462 Application to the

USPTO (which contained identical claims to the ‘147 PCT), the Law Firm was

attempting to remove BlueRadios’ employees as inventors.

      268.   The Law Firm failed to disclose to BlueRadios and, upon information

and belief, intentionally concealed from BlueRadios the fact that the Law Firm

abandoned the ‘147 PCT.

 The Law Firm omits BlueRadios inventors from the ‘601 PCT application.

      269.   On March 27, 2009, Thibodeau filed International Application No.

PCT/US2009/038601, titled “Handheld Wireless Display Device Having High-

Resolution Display Suitable For Use As A Mobile Internet Device” (the “‘601 PCT”).


                                          50
        Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 51 of 87




      270.    The ‘601 PCT includes BlueRadios’ Hardware Figure and the following

as Claim 7:

              The device of Claim 1 wherein the wireless interface is a
              BlueTooth physical layer with a Bluetooth proxy to
              implement a packet switching gateway.

      271.    The ‘601 PCT named only Kopin employees as inventors.

      272.    The ‘601 PCT included the Hardware Figure and Claim 7. As such,

Thibodeau and the Law Firm knew that the ‘601 PCT should have named

BlueRadios’ employees as inventors. The ‘601 PCT’s list of named inventors is

incorrect.

      273.    Thibodeau and the Law Firm also named Kopin as the sole applicant

in the ‘601 PCT.

      274.    As a result of their knowledge that BlueRadios’ employees had

assigned their inventive rights to BlueRadios, their knowledge of the terms of the

Golden-i Contract, and the fact that the ‘601 PCT contained BlueRadios’

developments (including those depicted by the Hardware Figure and Claim 7),

Thibodeau and the Law Firm knew that they incorrectly named Kopin as the sole

applicant in the ‘601 PCT.

      275.    Thibodeau and the Law Firm knew that they should have named

BlueRadios as an applicant, but they didn’t do so to assist Kopin’s attempt to obtain

sole ownership of the ‘601 PCT, the subject matter disclosed therein, and any

resulting patents.


                                         51
        Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 52 of 87




      276.   Neither Kopin nor any of the attorneys ever informed BlueRadios that

the Law Firm was going to file, or had filed, the ‘601 PCT.

      277.   Upon information and belief, Kopin, Thibodeau, and the Law Firm

agreed to file the ‘601 PCT with only Kopin employees named as inventors, and

without identifying BlueRadios as an applicant, despite knowledge of the Golden-i

Contract and the fact that the ‘601 PCT contained subject matter conceived by

BlueRadios employees who had assigned their inventive rights to BlueRadios and,

thus, should have named BlueRadios employees as inventors.

      278.   Upon information and belief, Thibodeau and the Law Firm filed the

‘601 PCT with only Kopin employees named as inventors and with Kopin identified

as the sole applicant to aid and assist Kopin’s efforts to obtain sole ownership of the

‘601 PCT, the subject matter it described, and any resulting patents, to the

detriment of BlueRadios.

      279.   Upon information and belief, Kopin, Thibodeau, and the Law Firm

intentionally concealed from, and failed to disclose to, BlueRadios the fact that

Thibodeau and the Law Firm filed the ‘601 PCT.

      280.   By filing the ‘601 PCT with only Kopin employees named as inventors,

Thibodeau and the Law Firm rendered the list of inventors in the ‘601 PCT

incorrect.

      281.   On February 6, 2018, United States Patent No. 9,886,231 (the “231

Patent”) issued as the national phase entry of the ‘601 PCT in to the United States.


                                          52
       Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 53 of 87




 The Law Firm advises Kopin about how strip BlueRadios’ from ownership
  of the ‘646 Application despite using BlueRadios IP in the application.

      282.   On June 29, 2012, Thibodeau and Matloff of the Law Firm sent Choi of

Kopin an e-mail, copied to many people associated with the Law Firm and Kopin,

but not to anyone associated with BlueRadios. The e-mail contains the following

paragraph:

             On a side note, we have for some time been discussing with
             you strategies for handling any "BlueRadios" related claims.
             If Kopin now wishes to drop those claims in this case (which
             actually only amount to a few of the dependent claims that
             relate to the specific manner of using the Bluetooth wireless
             interface), one way to handle that claim amendment and the
             then necessary change to the list of inventors may be to file
             a continuation application. The continuation would cancel
             claims having the BlueRadios subject matter and list only
             Kopin inventors. Another approach would be to file an RCE
             with a Request to correct inventorship, but depending on
             the scope of the claims amended and/or cancelled, such a
             Request may require approval from BlueRadios.

(Highlighting added.)

      283.   By this June 29, 2012 e-mail, the Law Firm and its attorneys were

explicitly advising and assisting Kopin on how to further use the patent prosecution

process to strip BlueRadios its interests in the intellectual property it had developed

before and during the Golden-i Project and deliver sole ownership to Kopin, despite

Kopin’s fiduciary duties to BlueRadios and despite the Law Firm’s fiduciary duties

to BlueRadios.

      284.   Moreover, the Law Firm and its attorneys were attempting to strip

BlueRadios of its interests in its intellectual property secretly, so that BlueRadios

                                          53
        Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 54 of 87




would not discover what it was doing.

      285.    On August 6, 2012, Choi responded to the Law Firm’s e-mail, stating

that he “prefer[ed] filing a new continuation with revised claims that involve Kopin

inventors only . . . .,” the option the Law Firm identified as not requiring

BlueRadios’ approval.

      286.    On September 6, 2012, Matloff filed documents with the USPTO

amending ‘646 Application by cancelling the Bluetooth-related Claims 4, 5, 7, 15,

16, and 18.

      287.    The same day, September 6, 2012, the Law Firm filed a Request for

Correction/Amendment of Inventorship, requesting that the USPTO delete Tucker

and Sample from the ‘646 Application’s list of inventors, asserting such deletion was

proper as “the result of the amendments to the claims. The inventor’s invention is

no longer being claimed in the instant non-provisional application.”

      288.    However, even after amendment, the ‘462 Application incorporated

and was built upon BlueRadios’ inventive contributions, including: i) BlueRadios’

Hardware Figure and the subject matter to which it relates, ii) a version of

BlueRadios’ Bubble Figure and the subject matter to which it relates, and iv) Claim

6. Therefore, BlueRadios employees should have remained as inventors.

      289.    The Law Firm knew that, despite Kopin’s request to remove them,

BlueRadios’ employees should have remained named as inventors in the ‘646

Application. Nevertheless, the Law Firm agreed with Kopin to file documents with


                                          54
       Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 55 of 87




the USPTO that requested the removal of claims and BlueRadios employees from

the list of named inventors in the ‘646 Application.

      290.     Upon information and belief, the Law Firm deleted claims, and

requested the USPTO to remove BlueRadios employees named as inventors from

the ‘646 Application to aid and assist Kopin’s efforts to obtain sole ownership of the

‘646 Application, the subject matter it contains, and any resulting patents, to the

detriment of BlueRadios.

      291.     By filing the Correction/Amendment of Inventorship to the ‘646

Application, Matloff and the Law Firm incorrectly named the inventors in the ‘646

Application.

      292.     Neither Kopin nor the Law Firm ever informed BlueRadios that they

were going to file, or had filed, documents with the USPTO that requested removal

of claims or BlueRadios employees named as inventors from the ‘646 Application.

Instead, the Law Firm and Kopin concealed from BlueRadios the fact that the Law

Firm had filed such documents.

      293.     The ‘646 Application issued on December 9, 2014 as U.S. Patent

8,909,296 (the “‘296 Patent”). In contrast to the published ‘646 Application, the

named inventors on the ‘296 Patent were just Parkinson and Jacobsen, as the

BlueRadios inventors had been deleted by the Law Firm.

 The Law Firm files the ‘333 Application using BlueRadios’ inventions but
                 without naming BlueRadios’ inventors.

      294.     Cogswell and the Law Firm prepared and, on August 22, 2014, filed

                                          55
       Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 56 of 87




U.S. Patent Application No. 14/466,333, titled “Wireless Hands-Free Computing

Headset With Detachable Accessories Controllable By Motion, Body Gesture

And/Or Vocal Commands” (the “‘333 Application”).

      295.   The ‘333 Application includes BlueRadios’ Hardware Figure,

BlueRadios’ Bubble Figure, and BlueRadios’ developments associated with and

depicted by those Figures.

      296.   The ‘333 Application is a continuation in part of the ‘646 Application,

which is a continuation in part of the ‘462 Application.

      297.   The ‘333 Application names only Jacobsen, Pombo, and Parkinson of

Kopin as Inventors.

      298.   Cogswell and the Law Firm knew that, by filing the ‘333 Application

without identifying BlueRadios employees as inventors, the ‘333 Application named

the incorrect inventors.

      299.   Furthermore, Cogswell and the Law Firm named Kopin as the sole

applicant in the ‘333 Application.

      300.   Because of their knowledge that BlueRadios’ employees had assigned

their inventive rights to BlueRadios, its knowledge of the terms of the Golden-i

Contract, and the fact that the ‘333 Application contained subject matter conceived

by BlueRadios inventors (including that depicted by the Hardware and Bubble

Figures), Cogswell and the Law Firm knew that they should have named

BlueRadios as an applicant but did not, in an effort to assist Kopin in attempting to


                                          56
       Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 57 of 87




obtain sole ownership of the ‘333 Application, the subject matter disclosed therein,

and any resulting patents.

      301.     Neither Kopin nor the Law Firm ever informed BlueRadios that the

Law Firm intended to file, or had filed, the ‘333 Application.

      302.     Upon information and belief, Cogswell and the Law Firm and Kopin

agreed to file the ‘333 Application naming only Kopin employees as inventors and

without BlueRadios identified as an applicant. Moreover, Cogswell and the Law

Firm filed the ‘333 Application to assist Kopin in its attempt to obtain sole

ownership of BlueRadios’ proprietary information.

      303.     Kopin, Cogswell, and the Law Firm concealed from, and failed to

disclose to, BlueRadios the fact that Cogswell and the Law Firm had filed the ‘333

Application.

      304.     On May 1, 2020, the USPTO sent the Law Firm a Notice of

Abandonment of the ‘333 Application. The Law Firm never advised BlueRadios of

such abandonment.

 The Law Firm uses IP assigned to BlueRadios for the ‘662 Application but
      doesn’t identify BlueRadios as an assignee in the application.

      305.     The Law Firm knew, or should have known, that Parkinson had

assigned to BlueRadios his rights in all intellectual property he developed during

the time in which BlueRadios employed Parkinson.

      306.     While Parkinson was employed by BlueRadios, on May 8, 2009, the

Law Firm filed U.S. Provisional Patent No. 61/176,662, titled “Remote Control of

                                          57
       Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 58 of 87




Host Application Using Tracking and Voice Commands” (the ‘662 Application”).

      307.     The ‘662 Provisional Application includes the Hardware Figure.

However, the ‘662 Application does not name Kramer, Tucker, Sample, or Jones as

an inventor.

      308.     Because the Hardware Figure depicts subject matter conceived

exclusively by BlueRadios employees, the Law Firm knew it should have, but did

not, name BlueRadios employees as inventors in the ‘662 Provisional Application.

      309.     Further, in applications claiming priority to the ‘662 Provisional

Application, the Law Firm named only Kopin as the applicant and/or assignee.

      310.     Given the Law Firm’s knowledge that BlueRadios’ employees had

assigned their inventive rights to BlueRadios, their knowledge of the terms of the

Golden-i Contract, and the fact that the ‘662 Provisional Application contained

subject matter conceived by BlueRadios inventors (including that depicted by the

Hardware Figure), the Law Firm knew that it should have, but did not, name

BlueRadios as an applicant or assignee in patent applications claiming priority to

the ‘662 Provisional Application.

      311.     The ‘662 Provisional Application includes the following figure as

Figure 1A:




                                           58
        Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 59 of 87




(the “Remote Control Figure”), described therein as a high level diagram showing

head mounted remote control/display device, host computer, virtual display and

field of view.

       312.      Parkinson conceived of the subject matter presented in the Remote

Control Figure and related disclosure in the ‘662 Application while employed by

BlueRadios and subject to the PIIA.

       313.      As such, the Remote Control Figure represents BlueRadios’ inventive

contributions and intellectual property.

       314.      The ‘662 Application includes the following figure as Figure 2:




                                             59
       Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 60 of 87




(the “Voice and Head Tracking Command Figure”), described therein as a high level

block diagram of the remote control device and host illustrating how voice and head

tracking commands are translated to keyboard and mouse commands).

      315.   Parkinson conceived of the subject matter presented in the Voice and

Head Tracking Command Figure and related disclosure in the ‘662 Provisional

Application while employed by BlueRadios.

      316.   As such, the Voice and Head Tracking Command Figure represents

BlueRadios’ inventive contributions and intellectual property.

      317.   After Parkinson resigned his employment with BlueRadios in June

2009, he went to work as a Kopin employee.

      318.   In or around 2015, Parkinson left Kopin and founded WearNext, Inc.

(“WearNext”), the company that became RealWear, a company that manufactures

and sells head mounted wireless monocular display devices for industrial use.

      319.   In 2015, Kopin began licensing intellectual property to WearNext.


                                         60
        Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 61 of 87




      320.   The intellectual property Kopin licensed to WearNext/RealWear

includes technologies for use in the development and production of a Golden-i-like

headset.

      321.   After Parkinson began working as a Kopin employee, the Law Firm

filed patent applications that contained the Remote Control Figure, or versions of it,

and resulted in at least the following issued patents: United States Patent Nos.

8,929,954; 9,122,307; 9,134,793; 9,235,262; 9,351,141; 9,377,862; 9,383,816;

9,640,178; 9,640,181; 9,640,199; 9,817,232; 9,830,909; 9,904,360; 10,013,976;

10,070,211; 9,301,085; and 10,402,162 (collectively, the “Remote Control Figure

Patents”).

      322.   After Parkinson began working as a Kopin employee, the Law Firm

filed patent applications that contained the Voice and Head Tracking Command

Figure, or versions of it, and resulted in at least the following issued patents:

United States Patent Nos. 8,862,186; 10,627,860; 8,929,954; 9,122,307; 9,134,793;

9,235,262; 9,351,141; 9,383,816; 9,640,178; 9,640,181; 9,640,199; 9,817,232;

9,830,909; 9,904,360; 10,013,976; 10,070,211; 10,402,162 (the “Voice and Head

Tracking Command Patents”).

      323.   Although the Law Firm knew, upon information and belief, that

Parkinson had assigned to BlueRadios ownership of the intellectual property

depicted by and related to the Remote Control Figure and the Voice and Head

Tracking Command Figure, and that BlueRadios should be named as an applicant


                                           61
       Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 62 of 87




or assignee of any patent applications or patents containing such intellectual

property and Figures, the Law Firm failed to identify BlueRadios’ ownership in any

of the applications or patents that included the Remote Control Figure or the Voice

and Head Tracking Command Figure.

      324.   Instead, the Law Firm communicated to the USPTO that Kopin solely

owned the Remote Control Figure Patents and the Voice and Head Tracking

Command Patents. Such communications were untrue.

      325.   Neither Kopin, the Law Firm, nor Parkinson ever informed BlueRadios

that the Law Firm planned to file, or had filed, the ‘662 Application.

      326.   Neither Kopin, the Law Firm, nor Parkinson ever informed BlueRadios

that the Law Firm planned to apply for, or had applied for, the Remote Control

Figure Patents or the Voice and Head Tracking Command Patents.

      327.   Upon information and belief, based on the Law Firm’s advice, Kopin

asked the Law Firm, and the Law Firm agreed, to file the applications resulting in

the Remote Control Figure Patents and the Voice and Head Tracking Command

Patents with only Kopin listed as an owner and without referencing BlueRadios’

ownership of those patents or BlueRadios’ inventive contributions.

      328.   Upon information and belief, the Law Firm filed the applications

resulting in the Remote Control Figure Patents and the Voice and Head Tracking

Command Patents with only Kopin listed as an owner and without referencing

BlueRadios’ ownership in or BlueRadios’ inventive contributions to any of those


                                          62
        Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 63 of 87




patents to aid and assist Kopin’s efforts to obtain sole ownership of the Remote

Control Figure Patents or the Voice and Head Tracking Command Patents, to the

detriment of BlueRadios.

      329.   The Law Firm, Kopin, and Parkinson failed to disclose to and, upon

information and belief, concealed from BlueRadios the fact that the Law Firm had

filed the ‘662 Application.

      330.   Upon information and belief, the Law Firm, Kopin, and Parkinson

concealed from, and failed to disclose to, BlueRadios the fact that the Law Firm

filed numerous patent applications containing intellectual property that had been

assigned to BlueRadios, including that depicted by and related to the Remote

Control Figure and the Voice and Head Tracking Command Figure.

         BlueRadios files a lawsuit against Kopin, et al., in Colorado.

      331.   Upon information and belief, Kopin has also monetized (via licenses,

royalty agreements, equity, research and development agreements and agreements

to purchase microdisplays from Kopin) BlueRadios’ technology and developments

and processes to third parties (including RealWear, Motorola, Verizon, Fujitsu

Limited, and the United States Government), that BlueRadios developed prior to its

collaboration with Kopin and as part of the Golden-i Project.

      332.   On August 12, 2016, BlueRadios filed a lawsuit against Kopin in the

United States District Court for the District of Colorado, Case No. 16-cv-02052-JLK

(the “Kopin Lawsuit”).


                                         63
       Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 64 of 87




      333.   Among other things, BlueRadios seeks correction of inventorship of

certain patents that the Law Firm filed.

      334.   The Law Firm’s acts and omissions directly and proximately caused

BlueRadios to have to seek correction of inventorship, and to seek proper ownership

of intellectual property in the Kopin Lawsuit.

       The Law Firm uses BlueRadios’ developments to prosecute the ‘860
      Patent for a Military Golden-i, but doesn’t identify BlueRadios’
      employees as inventors or BlueRadios as an owner or assignee.

      335.   On May 10, 2012, the Law Firm filed an application for what became

US Pat. No. 10,627,860, “Headset computer that uses motion and voice commands

to control information display and remote devices (the “‘860 Patent’).

      336.   The ‘860 Patent names Parkinson as one of its inventors and is solely

owned by Kopin.

      337.   The ‘860 Patent issued April 21, 2020 and includes illustrations

directed to a military use of the Golden-i Project, depicted in Fig. 5A and 5B:




                                           64
       Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 65 of 87




      338.   The ‘860 Patent also includes Fig. 10, which is a version of Fig. 2 of the

‘662 provisional application (the “Voice and Head Tracking Commands Figure”)

filed when Parkinson was an employee of BlueRadios.




      339.   For almost eight years, while prosecuting the application that issued

as the ‘860 Patent, the Law Firm knew that the Voice and Head Tracking

                                          65
       Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 66 of 87




Commands Figure was included therein, and thus, that BlueRadios had ownership

rights in the patent application and any issued patent.

      340.   For the past four years, during the pendency of the Kopin Lawsuit, the

Law Firm was fully aware that BlueRadios had requested documents from Kopin

related to the Military Golden-i.

      341.   For the past four years, the Law Firm has been aware that Kopin was

telling BlueRadios that there was no Military Golden-i.

      342.   For the past four years, the Law Firm failed to communicate to

BlueRadios that that ‘860 Patent included BlueRadios’ inventive contributions and

that the Law Firm was favoring Kopin over BlueRadios in the prosecution of the

patent and, thereby, caused harm to BlueRadios.

       The Law Firm agrees to a Joint Motion to Correct Inventorship of the
                     ‘340 Patent and the ‘231 Patent.

      343.   On November 28, 2018, the district court in the Kopin Lawsuit granted

BlueRadios’ and Kopin’s joint motion to correct the inventorship of the ‘340 Patent

and the ‘231 Patent.

      344.   The Law Firm’s acts and omissions directly and proximately caused

the need to correct the inventorship of the ‘340 Patent and the ‘231 Patent.

          The Law Firm files Terminal Disclaimers rendering the
 ‘613 Patent and the ‘296 Patent unenforceable, thus depriving BlueRadios
                     the benefits of owning the patents.

      345.   An inventor cannot obtain a second patent on the same invention.




                                         66
          Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 67 of 87




      346.    Should an inventor apply for a second patent on the same invention,

such application may result in a “double patenting rejection” where conflicting

claims to the inventions are not identical, but are not patentability distinct from the

subject matter claimed in a commonly owned patent, because the issuance of a

second patent would provide an unjustified extension of the 20-year term of a

patent.

      347.    A “double patenting rejection” can be avoided or overcome by filing a

“terminal disclaimer.”

      348.    A terminal disclaimer requires that the two applications be “commonly

owned” and must include a provision that any patent granted on the more recent

application be enforceable only for and during the period that the patent is

commonly owned with the older application or patent.

      349.    The ‘296 Patent, as currently issued, names only Jacobsen and

Parkinson as inventors and identifies Kopin as the sole assignee.

      350.    On April 29, 2013, the Law Firm filed a terminal disclaimer asserting

that Kopin solely owned the ‘340 Patent and that the ‘296 Patent was commonly

owned with the ‘340 Patent. The ‘296 Patent includes BlueRadios’ Bubble and

Hardware Figures.

      351.    The ‘613 Patent names Parkinson, Jacobsen, and Pombo as inventors

and identifies Kopin as the sole assignee. The ‘613 Patent includes BlueRadios’

Bubble and Hardware Figures.


                                          67
          Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 68 of 87




      352.    On December 10, 2015, the Law Firm filed a terminal disclaimer

asserting that Kopin solely owned the ‘340 Patent and that the ‘613 Patent was

commonly owned with the ‘340 Patent.

      353.    The USPTO issued the ‘296 Patent and the ‘613 Patent only after the

Law Firm filed the terminal disclaimers.

      354.    The USPTO required the terminal disclaimers before issuing the ‘296

Patent and the ‘613 Patent to overcome a double patenting rejection arising from

the preexisting ‘340 Patent.

      355.    The USPTO issued the ‘296 Patent and the ‘613 Patent with the

understanding that such patents would have the same ownership as the ‘340

Patent.

      356.    After the district court in the Kopin Lawsuit entered the order on

BlueRadios’ and Kopin’s joint motion to correct inventorship, BlueRadios co-owned

the ‘340 Patent.

      357.    However, because of the Terminal Disclaimers filed by the Law Firm,

the ‘296 Patent and the ‘613 Patent are now unenforceable and the Law Firm has

deprived BlueRadios of the ownership rights of those patents.

      358.    The Law Firm refused, and continues to refuse, to correct the ‘296

Patent and the ‘613 Patent to reflect BlueRadios’ ownership of those patents,

thereby denying BlueRadios of the benefit of owning enforceable patents.

      359.    By refusing to correct the ‘296 Patent and the ‘613 Patent, the Law


                                           68
       Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 69 of 87




Firm has favored its client Kopin over its client BlueRadios.

  The Law Firm abandons the ‘548 Application in an attempt to scrape off
                 BlueRadios from the ‘646 Application.

      360.   On December 21, 2017, the Law Firm filed U.S. Patent Application No.

15/850,548, titled “Head Worn Wireless Computer Having High-Resolution Display

Suitable For Use As A Mobile Internet Device” (the “‘548 Application”).

      361.   On August 23, 2018, the Law Firm amended the ‘548 Application, to

include claims that are identical to Claim 4 in the ‘646 Application.

      362.   The ‘548 Application is also a continuation of the ‘231 Patent (which

has been corrected to include both BlueRadios and Kopin inventors).

      363.   The Law Firm knew that the ‘548 Application should have named, but

did not name, BlueRadios’ employees as inventors.

      364.   The presence of admitted BlueRadios claimed inventions in the ‘548

Application provided BlueRadios with ownership rights in the ‘548 Application.

      365.   By permitting the ‘548 Application to go abandoned, the Law Firm

harmed BlueRadios and deprived BlueRadios of the ability to preserve its

ownership rights in the ‘548 Application and to file continuation applications from

the ‘548 Application.

      366.   On August 12, 2019, the USPTO issued a Notice of Abandonment of

the ‘548 Application.

      367.   The Law Firm abandoned the ‘548 Application without notice to

BlueRadios, to BlueRadios’ detriment.

                                          69
       Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 70 of 87




      368.   Upon information and belief, the Law Firm abandoned the ‘548

Application because it included identical dependent claims that the Law Firm

deleted from the ‘646 Application in an effort to wrongfully remove BlueRadios

employees named as inventors, as explained above.

         The Law Firm used and continues to use BlueRadios’ intellectual
            property, developments and inventive contributions
          without attributing inventorship or ownership to BlueRadios.

      369.   The Law Firm repeatedly and systematically incorporated BlueRadios’

developments in patent applications the Law Firm filed without naming BlueRadios

employees as inventors or otherwise identifying BlueRadios’ ownership of the

intellectual property contained in those applications.

      370.   As of the date of this filing, BlueRadios’ developments appear in more

than twenty patent applications or patents that do not include BlueRadios

employees as inventors or otherwise identify BlueRadios as an owner. Rather,

those patent applications and patents incorrectly identify Kopin as the sole owner.

      371.   Neither Kopin nor the Law Firm informed BlueRadios that they

intended to file, or had filed, patent applications that included BlueRadios’

developments, but nevertheless excluded BlueRadios inventors and otherwise failed

to identify BlueRadios’ ownership.

      372.   Upon information and belief, based on the Law Firm’s advice, Kopin

asked the Law Firm, and it agreed, to file patent applications that include

BlueRadios’ inventions in applications, but not name BlueRadios’ employees as


                                          70
        Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 71 of 87




inventors or identify BlueRadios’ ownership of the intellectual property in claims

identified in the patents.

      373.   Upon information and belief, the Law Firm filed the patent

applications that include BlueRadios’ developments, but exclude BlueRadios

inventors and otherwise failed to identify BlueRadios’ ownership, to aid and assist

Kopin in its attempts to obtain sole ownership of those patent applications and the

resulting patents, to the detriment of BlueRadios.

      374.   Upon information and belief, Kopin and the Law Firm intentionally

concealed and failed to disclose the fact that they filed patent applications that

include BlueRadios developments, but exclude BlueRadios inventors and otherwise

fail to identify BlueRadios’ ownership.

      375.   Upon information and belief, Kopin has licensed and is otherwise

monetizing many of the patents that incorporate BlueRadios’ inventions, which

should be owned by BlueRadios, to RealWear and other third-parties, including

Motorola, Verizon, Fujitsu Limited, and the United States Government.

  David E. Brook does not disclose his conflicts of interest or communicate
  Kopin’s intentions despite being on Kopin’s board and a principal of the
                                 Law Firm.

      376.   As a principal and founder of the Law Firm, as a member of Kopin’s

Board of Directors and, indeed, as the Secretary of the Board, Brook was and is in a

unique position to understand Kopin’s plans to obtain patents that included

BlueRadios’ intellectual property and Kopin’s attempts to obtain sole ownership of


                                          71
          Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 72 of 87




issued patents that include BlueRadios intellectual property.

      377.    As an employee and principal of the Law Firm, Brook is imputed with

the knowledge of the other attorneys at the Law Firm.

      378.    As an employee and principal of the Law Firm, Brook also had duties

of loyalty to his other client, BlueRadios.

      379.    As an employee and principal of the Law Firm, Brook also had duties

to fully communicate important information to his other client, BlueRadios.

      380.    Despite his unique position with Kopin, and his role as a founder and

employee of the Law Firm, Brook did not communicate to BlueRadios his conflicts of

interest or his Law Firm’s actions on behalf of Kopin with respect to BlueRadios’

intellectual property.

              FIRST CLAIM FOR RELIEF: LEGAL MALPRACTICE
                         (Against All Defendants)

      381.    Plaintiff incorporates Paragraphs 1 through 380 as if fully set forth

herein.

      382.    Beginning in 2007 through, at least 2016, the Defendants had an

actual or implied attorney-client relationship with BlueRadios.

      383.    The scope of the Defendants’ attorney-client relationship included

performing the Patent Work for BlueRadios’ intellectual property created before its

collaboration with Kopin and its intellectual property created in collaboration with

Kopin.

      384.    BlueRadios had numerous conversations with the Law Firm’s

                                              72
       Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 73 of 87




attorneys and communicated substantial and highly technical confidential

information about BlueRadios’ inventions with sufficient detail so that the

attorneys could prepare and file patent applications for BlueRadios’ to protect its

inventions.

      385.    The Law Firm and its attorneys gave legal advice to BlueRadios.

      386.    BlueRadios relied upon the legal advice that it received from the Law

Firm and its attorneys and expected that the Law Firm would be acting to protect

its interest with respect to the Patent Work.

                         Breach of Fiduciary Duty Allegations

      387.    As BlueRadios’ attorneys, the Defendants owed BlueRadios a fiduciary

duty of loyalty to protect BlueRadios’ legal and financial interests and BlueRadios’

intellectual property.

      388.    The Defendants breached their fiduciary duty to BlueRadios in at least

the following ways:

          a. The Law Firm and its attorneys, including Brook, had conflicts of

              interest, and failed to disclose or obtain informed consent for the

              conflicts of interest;

          b. The Law Firm developed and executed a plan to assist Kopin to

              acquire BlueRadios’ intellectual property, including intellectual

              property that BlueRadios developed before its collaboration with

              Kopin, and obtain patent protection for that intellectual property,


                                           73
Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 74 of 87




    which patents would be owned by Kopin, and not BlueRadios;

 c. The Law Firm failed to communicate to BlueRadios its intentions, or

    its other client Kopin’s intentions, with respect to obtaining patent

    protection for BlueRadios intellectual property;

 d. In their many communications with BlueRadios’ employees, at no time

    did the Law Firm disclose to BlueRadios that they intended to use

    BlueRadios’ confidential information for Kopin’s benefit and to

    BlueRadios’ detriment;

 e. In their many communications with BlueRadios’ employees, at no time

    did the Law Firm or its attorneys disclose to BlueRadios that they

    were not acting as BlueRadios’ attorneys;

 f. In their many communications with BlueRadios’ employees, at no time

    did the Law Firm disclose to BlueRadios that they BlueRadios should

    seek separate counsel;

 g. The Law Firm filed patent applications that omitted BlueRadios’

    employees as named inventors or co-inventors of the claimed

    inventions when BlueRadios’ employees were, in fact the, inventors or

    co-inventors of the claimed inventions;

 h. After filing patent applications that properly named BlueRadios’

    employees as named inventers or co-inventors of the claimed

    inventions, the Law Firm later filed documents that omitted the


                                74
Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 75 of 87




    BlueRadios’ employees as the named inventors and included Kopin’s

    employees as the named inventors when, sometimes, the Kopin

    employees were not inventors, and otherwise cause the patents to

    reflect incorrect inventorship;

 i. The Law Firm filed patent applications that did not correctly reflect

    that certain of the inventors had assigned their rights, title and

    interest in the patent applications or patents to BlueRadios;

 j. The Law Firm filed documents with the USPTO requesting that

    claimed inventions by BlueRadios be deleted from the patent

    applications without informing BlueRadios that the Defendants

    intended to delete such claimed inventions or advising BlueRadios of

    the effect that such deletions would have on BlueRadios’ rights to i)

    own the patents, ii) protect its intellectual property, or iii) monetize its

    inventions;

 k. The Law Firm deliberately abandoned patent applications covering

    claimed inventions by BlueRadios’ employees without informing

    BlueRadios that they were abandoning such claimed inventions, and

    without advising BlueRadios about how such abandonment would

    affect BlueRadios’ rights to i) own the patents, ii) protect its

    intellectual property or iii) monetize its inventions;

 l. The Law Firm failed to identify BlueRadios as owners of the patents


                                  75
Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 76 of 87




    that were issued for which BlueRadios should have been identified as

    owners;

 m. The Law Firm concealed from BlueRadios the fact that the Law Firm

    intended to file, and had filed, documents deleting the claimed

    inventions by BlueRadios employees, removing BlueRadios employees

    as named inventors, and abandoning international patent applications;

 n. Upon information and belief, as the Secretary and Member of the

    Kopin Board of Directors, and as an employee of the Law Firm, Brook

    was in a position to have a unique position to have an understanding of

    Kopin’s plans. Brook also had a duty of loyalty and a duty of care to

    BlueRadios. Brook should have disclosed what he knew about Kopin’s

    plans to BlueRadios and advised BlueRadios in 2008 that it needed

    separate counsel to protect its interests in the patent application.

 o. The Law Firm knew, or should have known, that BlueRadios was

    relying on its legal advice, was disclosing confidential intellectual

    property information to the Law Firm and Kopin in the belief that the

    Law Firm would protect BlueRadios’ interests in the intellectual

    property and seek patents on such intellectual property as appropriate,

    and yet the Law Firm did protect BlueRadios’ interest. Indeed, the

    Law Firm was actively working against BlueRadios’ interest in favor of

    Kopin.


                                 76
          Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 77 of 87




       389.   The Defendants’ breaches of fiduciary duty proximately caused harm

to BlueRadios.

       390.   As a result of the Defendants’ breaches of fiduciary duty, BlueRadios

has suffered, and continues to suffer, injuries, damages, harms, and losses in an

amount to be proven at trial.

                       Professional Negligence Allegations

       391.   To the extent that the acts or omissions set forth in Paragraph 386,

above, and the other allegations in this Complaint, do not constitute a breach of

fiduciary duty, such acts and omissions constitute professional negligence.

       392.   The Defendants failed to exercise reasonable care and skill in handling

the matters for which they were retained.

       393.   The Defendants’ professional negligence proximately caused harm to

Plaintiff.

       394.   As a result of the Defendants’ professional negligence, Plaintiff

BlueRadios incurred, and continues to suffer, injuries, damages, harms, and losses

in an amount to be proven at trial.

  SECOND CLAIM FOR RELIEF: BREACH OF FIDUCIARY DUTY BASED
              ON A CONFIDENTIAL RELATIONSHIP
                    (Against All Defendants)

       395.   Plaintiff incorporates Paragraphs 1 through 380 as if fully set forth

herein.

       396.   BlueRadios had a relationship of trust and confidence with, and


                                          77
          Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 78 of 87




reliance upon, the Defendants for the purpose of obtaining patent protection for its

intellectual property.

      397.    Defendants had a high degree of control over BlueRadios’ intellectual

property, as BlueRadios entrusted the Defendants with that intellectual property

for purposes of obtaining patent protection.

      398.    The Defendants encouraged BlueRadios to disclose its confidential

intellectual property and trade secrets to the Defendants for the purpose of seeking

patent protection.

      399.    The Defendants had a fiduciary duty to BlueRadios arising out of their

confidential relationship with BlueRadios.

      400.    The Defendants breached their fiduciary duty to BlueRadios.

      401.    The Defendants’ breaches of fiduciary duty proximately caused harm

to Blue Radios.

      402.    As a result of the Defendants’ breaches of fiduciary duty based on the

confidential relationship, BlueRadios has suffered, and continues to suffer, injuries,

damages, harms, and losses in an amount to be proven at trial.

                      THIRD CLAIM FOR RELIEF:
           AIDING AND ABETTING BREACH OF FIDUCIARY DUTY
                        (Against All Defendants)

      403.    Plaintiff incorporates Paragraphs 1 through 380 as if fully set forth

herein.

      404.    As a result of the joint venture between BlueRadios and Kopin, Kopin


                                          78
       Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 79 of 87




owed BlueRadios fiduciary duties.

      405.   Because, through their course of dealing as joint venturers, BlueRadios

disclosed and Kopin obtained BlueRadios’ confidential and proprietary information,

Kopin also had a confidential relationship of trust that created fiduciary duties

owed to BlueRadios.

      406.   Kopin breached the fiduciary duties it owed to BlueRadios in at least

the following ways:

         a. Kopin treated BlueRadios’ confidential and proprietary information as

             its own and intentionally and wrongfully represented that its

             employees invented the inventions claimed in the patent applications

             when it was BlueRadios’ employees who were the actual inventors;

         b. Kopin directed the Defendants to file provisional patent applications

             that included technology that BlueRadios had invented before

             collaborating with Kopin, and intellectual property that BlueRadios

             shared with Kopin in confidence, without informing BlueRadios of that

             it was filing patent applications for BlueRadios’ intellectual property;

         c. On technology that BlueRadios and Kopin invented together, Kopin

             directed the Defendants to wrongfully remove BlueRadios employees

             named as co-inventors of the claimed inventions in patent applications,

             and leave only Kopin’s employees as the named inventors;

         d. Kopin directed the Defendants to file documents deleting claims for


                                          79
       Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 80 of 87




             technology invented by BlueRadios employees and claims of benefit to

             provisional patents filed solely on behalf of inventors employed by

             BlueRadios;

         e. Kopin concealed from BlueRadios the fact that Kopin treated

             BlueRadios’ confidential and proprietary information as its own;

         f. Kopin attempted to squeeze out BlueRadios from the benefits of the

             Golden-i Project by using BlueRadios’ inventive contributions,

             monetizing BlueRadios’ developments and intellectual property. By

             way of example, Kopin used BlueRadios’ inventions to develop and

             market the Solos™ product and similar products while concealing such

             action from BlueRadios.

      407.   The Defendants knew, or should have known, that Kopin was

breaching its fiduciary duties to BlueRadios.

      408.   The Defendants actively participated with, and substantially assisted

Kopin in breaching the fiduciary duties owed to BlueRadios.

      409.   The Defendants’ aiding and abetting Kopin in breaching the fiduciary

duties has proximately caused BlueRadios injuries, damages, harms, and losses in

an amount to be proven at trial.

                FOURTH CLAIM FOR RELIEF:
  FRAUDULENT NONDISCLOSURE OR FRAUDULENT CONCEALMENT
                  (Against All Defendants)

      410.   Plaintiff incorporates Paragraphs 1 through 380 and 382 through 388


                                         80
        Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 81 of 87




as if fully set forth herein.

       411.   The Defendants owed BlueRadios a duty to disclose to BlueRadios

certain past or present facts, including the filing of, status of, and changes to, the

patent applications the Defendants prepared and filed on behalf of BlueRadios and

its employees.

       412.   As described with specificity throughout this Complaint, the

Defendants concealed material facts and failed to disclose material facts they had a

duty to disclose, including facts relating to the filing of, status of, and changes to,

the patent applications the Defendants prepared and filed, including those on

behalf of BlueRadios and its employees. These facts, as more specifically described

above, include:

          a. That the Defendants had replaced BlueRadios employees with Kopin

              employees as the named inventors of the claimed inventions in patent

              applications;

          b. That the Defendants had filed documents with the USPTO requesting

              deletion of claimed inventions conceived by BlueRadios;

          c. That the Defendants had filed documents with the USPTO requesting

              that BlueRadios employees be removed as named inventors of the

              claimed inventions in patent applications in which the BlueRadios

              employees were previously named as inventors;

          d. That the Defendants abandoned patent applications concerning


                                            81
       Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 82 of 87




             inventions and claims conceived by BlueRadios employees;

         e. The consequences of abandoning patent applications on BlueRadios’

             ability to obtain patent protection for its inventions or BlueRadios’

             ability to protect and monetize its intellectual property;

         f. That the Defendants had advised Kopin on how to attempt to delete

             BlueRadios claimed inventions and inventors from patent applications

             previously filed;

         g. That the Defendants had filed patent applications with the USPTO

             that contained incorrect representations statements regarding

             inventorship;

         h. That the Defendants had filed patent applications that relied on

             inventions conceived by BlueRadios employees but did not identify

             those BlueRadios employees as inventors; and

         i. That the Defendants had filed patent applications that disclosed

             inventions conceived by BlueRadios employees but did not identify

             BlueRadios as an owner of such applications.

      413.   The Defendants failed to disclose these facts and concealed them from

BlueRadios with the intent to create a false impression of the actual facts.

      414.   The Defendants failed to disclose and concealed such facts from

BlueRadios with the intent that i) BlueRadios continue to design and develop

technology to further the Golden-i Project, and ii) BlueRadios continue to disclose


                                          82
        Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 83 of 87




the specifications of its technology and inventions to the Defendants in sufficient

detail so that the Defendants could prepare additional patent applications, so that

the Defendants could continue to orchestrate the patent application and prosecution

process in such a way that Kopin could monetize the Golden-i technology and

BlueRadios could not.

       415.   In reasonable and justified reliance on the assumption that the above

concealed and undisclosed facts did not exist, BlueRadios continued to design and

develop technology to further the Golden-i Project and continued to disclose the

specifications of its technology and inventions to the Defendants in sufficient detail

so that the Defendants could prepare additional patent applications.

       416.   The Defendants’ nondisclosure and concealment of the facts described

above and BlueRadios’ justified reliance on their nonexistence caused BlueRadios

injuries, damages, harms, and losses in an amount to be proven at trial.

                      FIFTH CLAIM FOR RELIEF:
          AIDING AND ABETTING FRAUDULENT CONCEALMENT
                        (Against All Defendants)

       417.   Plaintiff incorporates Paragraphs 1 through 380 and 382 through 388

as if fully set forth herein.

       418.   As a result of their confidential, contractual and joint venture

relationship, Kopin owed BlueRadios a duty to disclose to BlueRadios certain past

or present facts, including facts regarding the filing of, status of, and changes to, the

patent applications relating to BlueRadios’ intellectual property.


                                           83
       Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 84 of 87




      419.   As described with specificity throughout this Complaint, Kopin

concealed from BlueRadios material facts relating to the filing of, status of, and

changes to patent applications, including facts regarding Kopin’s and/or the

Defendants’ actions in connection with:

          a. Filing provisional patent applications that included BlueRadios’ trade

             secrets and proprietary information;

          b. Erroneously replacing BlueRadios employees with Kopin employees as

             the named inventors in patent applications;

          c. Filing documents with the USPTO requesting deletion of claimed

             inventions conceived by BlueRadios’ employees;

          d. Filing documents with the USPTO requesting removal of BlueRadios

             employees as inventors on patent applications in which they were

             previously named as inventors;

          e. Abandoning international patent applications that included claimed

             inventions conceived by BlueRadios employees and/or that included

             BlueRadios developments;

          f. Advising Kopin on how to attempt to delete BlueRadios claimed

             inventions and inventors from patent applications that Defendants had

             previously filed;

          g. Directing Defendants to file provisional applications that included

             BlueRadios’ confidential and proprietary information, without


                                          84
       Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 85 of 87




             informing BlueRadios of the same, and filing documents replacing

             BlueRadios employees with Kopin employees in naming inventors,

             deleting claimed inventions conceived by BlueRadios employees,

             deleting claims to the benefit to provisional patent applications, such

             applications naming BlueRadios employees, and deleting BlueRadios

             employees as named inventors in patent applications; and

         h. Marketing and selling Solos™ and similar products that incorporate

             information and technology BlueRadios designed and developed in

             furtherance of the Golden-i Project.

      420.   Kopin concealed such facts from BlueRadios with the intent that i)

BlueRadios continue to design and develop technology to further the Golden-i

Project and provide such technology to Kopin and the Defendants.

      421.   In reasonable and justified reliance on the assumption that the above

concealed facts did not exist, BlueRadios continued to design and develop

technology to further the Golden-i Project and continued to provide such technology

to Kopin and the Defendants.

      422.   The Defendants knowingly participated in, and gave substantial

assistance to, Kopin in concealing from BlueRadios the facts described above.

      423.   The Defendants aided and abetted Kopin in concealing from

BlueRadios the facts described above.

      424.   The Defendants’ aiding and abetting Kopin in concealing the facts


                                         85
        Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 86 of 87




described above from BlueRadios caused BlueRadios injuries, damages, harms, and

losses in an amount to be proven at trial.

               SIXTH CLAIM FOR RELIEF: CIVIL CONSPIRACY
                            (All Defendants)

       425.   Plaintiff incorporates Paragraphs 1 through 380 and 382 through 388

as if fully set forth herein.

       426.   The Defendants and Kopin agreed, by words or conduct, to accomplish

an unlawful goal or accomplish a goal through unlawful means.

       427.   One or more unlawful acts were performed to accomplish the goal or

one or more acts were performed to accomplish the unlawful goal.

       428.   The Defendants knew that Kopin’s conduct constituted a breach of its

fiduciary duties and the Defendants substantially assisted in or encouraged that

conduct.

       429.   The Defendants’ conspiracy with Kopin caused BlueRadios had

injuries, damages, harms, and losses in an amount to be proven at trial.

       430.   Plaintiff requests a jury trial for all issues so triable.

                   PRAYER FOR RELIEF AND JURY DEMAND

       Wherefore, BlueRadios prays for judgment on its claims against the

Defendants as follows:

a.     Damages in an amount to be determined at trial;

b.     Pre- and post-judgment interest;

c.     Moratory interest according to proof;

                                             86
       Case 1:21-cv-10488-MBB Document 1 Filed 03/22/21 Page 87 of 87




c.    Attorneys’ fees and costs as permitted by law;

d.    Any other relief the Court deems just and proper.

Plaintiff BlueRadios, Inc. demands a trial by jury on all issues so triable.



                                      YURKO PARTNERS, P.C.


                                      /s/ Douglas W. Salvesen
                                      Douglas W. Salvesen
                                      (BBO# 550322)
                                      One Tech Drive, Suite 205
                                      Andover, MA 01810
                                      Phone Number: (617) 381-4404
                                      Dsalvesen@yurkopartners.com


                                      OGBORN MIHM LLP
                                      Pro Hac Vice admission pending

                                      /s/ Michael T. Mihm
                                      Michael T. Mihm
                                      Elizabeth J. Hyatt
                                      James E. Fogg
                                      1700 Lincoln, Suite 2700
                                      Denver, Colorado 80203
                                      Phone Number: (303) 592-5900
                                      Fax Number:     (303) 592-5910
                                      Michael.Mihm@OMTrial.com
                                      Elizabeth.Hyatt@OMTrial.com
                                      James.Fogg@OMTrial.com

                                      Attorneys for Plaintiff BlueRadios, Inc.




                                        87
